EXECUTION COPY

     

 

AGREEMENT AND PLAN OF MERGER
by and between
POLARIS ACQUISITION CORP. (“Parent”)
and
HUGHES TELEMATICS, INC. (“Company”)

____________________
Dated June 13, 2008
____________________


--------------------------------------------------------------------------------

TABLE OF CONTENTS

        Page   ARTICLE I   DEFINITIONS   Section 1.1   Defined Terms   2 Section
1.2   Rules of Construction   3   ARTICLE II   THE MERGER   Section 2.1   The
Merger   3 Section 2.2   Effective Time   3 Section 2.3   Closing   3 Section
2.4   Effects of the Merger   3 Section 2.5   Organizational Documents;
Governance   3 Section 2.6   Effect on Capital Stock and Additional Share
Consideration   4 Section 2.7   Reorganization Actions   6 Section 2.8   Earnout
  7 Section 2.9   Surrender of Certificates   9 Section 2.10   Indemnity Escrow
  10   ARTICLE III   CONDITIONS TO CLOSING   Section 3.1   Conditions to Each
Party’s Obligation to Effect the Merger   11 Section 3.2   Conditions to
Obligations of Parent   11 Section 3.3   Conditions to Obligations of the
Company   12   ARTICLE IV   REPRESENTATIONS AND WARRANTIES OF THE COMPANY  
Section 4.1   Qualification; Organization; Subsidiaries   13 Section 4.2  
Authority   14 Section 4.3   No Breach   15 Section 4.4   No Brokers   15
Section 4.5   Governmental Approvals   15 Section 4.6   Capitalization   15
Section 4.7   Financial Information   16 Section 4.8   Absence of Certain
Changes   17


--------------------------------------------------------------------------------

Section 4.9   Taxes   17 Section 4.10   Parent Proxy Statement   19 Section 4.11
  Assets and Properties   19 Section 4.12   Contracts   20 Section 4.13  
Litigation   20 Section 4.14   Environmental Matters   20 Section 4.15  
Compliance with Applicable Law   21 Section 4.16   Permits   21 Section 4.17  
Employee Matters   22 Section 4.18   Insurance   24 Section 4.19   Transactions
with Affiliates   24 Section 4.20   Business Intellectual Property   25 Section
4.21   Sufficiency of Assets   26 Section 4.22   Stockholder Approval   26
Section 4.23   Relationships with Customers, Suppliers and Research
Collaborators   26 Section 4.24   Trust Account   27 Section 4.25   Section 203
of the DGCL   27 Section 4.26   No Additional Representations   27   ARTICLE V  
REPRESENTATIONS AND WARRANTIES OF PARENT   Section 5.1   Organization   27
Section 5.2   Authority   28 Section 5.3   Binding Obligation   28 Section 5.4  
No Breach   28 Section 5.5   No Brokers   28 Section 5.6   Governmental
Approvals   29 Section 5.7   Capitalization   29 Section 5.8   Absence of
Undisclosed Liabilities   29 Section 5.9   Absence of Certain Changes   30
Section 5.10   Taxes   30 Section 5.11   Assets and Properties   31 Section 5.12
  Contracts   31 Section 5.13   Litigation   32 Section 5.14   Environmental
Matters   32 Section 5.15   Compliance with Applicable Law   32 Section 5.16  
Permits   32 Section 5.17   Insurance   32 Section 5.18   Parent SEC Reports  
32 Section 5.19   Required Vote of the Parent Stockholders   33 Section 5.20  
Transactions with Affiliates   33 Section 5.21   No Additional Representations  
33


--------------------------------------------------------------------------------

ARTICLE VI   COVENANTS AND AGREEMENTS   Section 6.1   Conduct of Business   33
Section 6.2   Proxy Statement; Parent Stockholders’ Meeting   39 Section 6.3  
Directors and Officers of Parent After Closing   41 Section 6.4   Governmental
Filings   41 Section 6.5   Required Information   42 Section 6.6  
Confidentiality   42 Section 6.7   Public Disclosure   42 Section 6.8  
Reasonable Best Efforts   43 Section 6.9   Notices of Certain Events   43
Section 6.10   Directors’ and Officers’ Insurance   43 Section 6.11   Notice of
Changes   44 Section 6.12   Amended and Restated Parent Organizational Documents
  44 Section 6.13   Trust Waiver   45 Section 6.14   No Solicitation   45
Section 6.15   Additional Agreements   46 Section 6.16   Reservation of Parent
Shares. At least 48 hours   46 Section 6.17   Pre-Closing Confirmation and
Certification   46 Section 6.18   Company Stockholder Representation Letters  
47   ARTICLE VII   INDEMNIFICATION   Section 7.1   Survival of Representations,
Warranties and Covenants   47 Section 7.2   Indemnification of Parent   47
Section 7.3   Indemnification of Third Party Claims   48 Section 7.4   Payments
  49 Section 7.5   Escrow Representative   49 Section 7.6   Parent Independent
Directors   50   ARTICLE VIII   TERMINATION   Section 8.1   Termination   51
Section 8.2   Effect of Termination   52   ARTICLE IX   GENERAL PROVISIONS  
Section 9.1   Assignment   52 Section 9.2   Parties in Interest   52


--------------------------------------------------------------------------------

Section 9.3   Amendment   53 Section 9.4   Waiver; Remedies   53 Section 9.5  
Expenses   53 Section 9.6   Notices   53 Section 9.7   Entire Agreement   54
Section 9.8   Severability   54 Section 9.9   Consent to Jurisdiction   55
Section 9.10   Exhibits and Schedules; Disclosure   55 Section 9.11   Governing
Law   55 Section 9.12   Counterparts   56 Section 9.13   Specific Performance  
56 Section 9.14   Rules of Construction   56     EXHIBITS         Exhibit A   –
Definitions     Exhibit B   – Form of Amended and Restated Certificate of
Incorporation of Parent     Exhibit C   – Form of Amended and Restated Bylaws of
Parent     Exhibit D   – Post-Closing Directors and Officers     Exhibit E  
  [Reserved]     Exhibit F   – Term Sheet for Parent Shareholders’ Agreement    
Exhibit G   – Reorganization Actions     Exhibit H   – Form of Working Capital
Certificate     Exhibit I   – Form of Proceeds Shares Certificate    


--------------------------------------------------------------------------------

AGREEMENT AND PLAN OF MERGER

          AGREEMENT AND PLAN OF MERGER, dated as of June 13, 2008 (this
“Agreement”) by and between Polaris Acquisition Corp., a Delaware corporation
(“Parent”), and Hughes Telematics, Inc., a Delaware corporation (the “Company”).

WITNESSETH:

          WHEREAS, the Parent Board of Directors and the Company Board of
Directors have determined that it is in the best interest of their respective
companies and their shareholders to consummate the business combination
transaction provided for in this Agreement and approved the transactions set
forth herein pursuant to which the Company will, on the terms and subject to the
conditions set forth in this Agreement, merge with and into Parent (the
“Merger”), with Parent continuing as the surviving corporation in the Merger
(sometimes referred to in this capacity as the “Surviving Corporation”); and

          WHEREAS, concurrently with the execution of this Agreement, as a
condition and inducement to Parent’s willingness to enter into this Agreement,
the Company, Parent and the holders of Company Common Stock (as defined below)
and other equity securities of the Company (the “Company Equityholders”) are
entering into a Support and Reorganization Agreement, of even date herewith, in
respect of the equity securities held by such Company Equityholders (the
“Company Support Agreement”); and

          WHEREAS, for federal income Tax purposes, it is intended that the
Merger shall qualify as a “reorganization” within the meaning of Section 368(a)
of the Internal Revenue Code of 1986, as amended (the “Code”), and this
Agreement is intended to be and is adopted as a “plan of reorganization” for
purposes of Sections 354 and 361 of the Code; and

          WHEREAS, the parties desire to make certain representations,
warranties and agreements in connection with the Merger and also to prescribe
certain conditions to the Merger.

          NOW, THEREFORE, in consideration of the mutual covenants,
representations, warranties and agreements contained in this Agreement, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the parties agree
as follows:

ARTICLE I

DEFINITIONS

          Section 1.1      Defined Terms. Capitalized terms used in this
Agreement, the Exhibits and Schedules to this Agreement, the Parent Disclosure
Statement and the Company Disclosure Statement shall have the meanings specified
in Exhibit A.

2

--------------------------------------------------------------------------------

          Section 1.2      Rules of Construction. The rules of construction
specified in Section 9.14 hereof shall apply to this Agreement, the Exhibits and
Schedules to this Agreement, the Parent Disclosure Statement and the Company
Disclosure Statement.

ARTICLE II

THE MERGER

          Section 2.1      The Merger. At the Effective Time (as defined in
Section 2.2) and subject to and upon the terms and conditions of this Agreement
and the applicable provisions of the DGCL, the Company shall be merged with and
into Parent, the separate corporate existence of the Company shall cease and
Parent shall continue as the surviving corporation and shall succeed to assume
all the property, rights, privileges, powers and franchises of the Company in
accordance with the DGCL.

          Section 2.2      Effective Time. Subject to the terms and conditions
of this Agreement, as soon as practicable on the Closing Date (as defined
below), each of Parent and the Company shall cause the Merger to be consummated
by filing a certificate of merger in such form as required by, and executed in
accordance with, the relevant provisions of the DGCL (the “Certificate of
Merger”), with the Secretary of State of the State of Delaware and shall make
all other filings or recordings required under the DGCL. The Merger shall become
effective at such time as the Certificate of Merger is duly filed with the
Secretary of State of the State of Delaware, or at such subsequent date or time
as shall be agreed upon by the Company and Parent and specified in the
Certificate of Merger, which date shall be not more than five (5) days after the
date the Certificate of Merger is received for filing. The time at which the
Merger becomes effective is referred to herein as the “Effective Time.”

          Section 2.3      Closing. The closing of the Merger (the “Closing”)
shall take place at the offices of Wachtell, Lipton, Rosen & Katz, 51 West 52nd
Street, New York, New York at 10:00 a.m., local time, on a date to be specified
by the Company and Parent (the “Closing Date”) which shall be no later than the
third Business Day after the satisfaction or waiver (to the extent permitted by
applicable Law) of the conditions set forth in Article III (other than those
conditions that by their nature are to be satisfied by actions to be taken at
the Closing, but subject to the satisfaction or waiver of such conditions), or
at such other place, date or time as the Company and Parent hereto agree in
writing.

          Section 2.4      Effects of the Merger. At and after the Effective
Time, the Merger shall have the effects set forth in Section 251 of the DGCL.

          Section 2.5      Organizational Documents; Governance.

                    (a)         Certificate of Incorporation; Bylaws. The
Certificate of Incorporation of Parent (as amended prior to the Effective Time
as contemplated by this Agreement in the form as set forth on Exhibit B hereto),
as in effect immediately prior to the Effective Time, shall be the Certificate
of Incorporation of the Surviving Corporation from and after the Effective Time
until thereafter amended. The Bylaws of Parent (as amended prior to the
Effective Time as

3

--------------------------------------------------------------------------------

contemplated by this Agreement in the form as set forth on Exhibit C hereto), as
in effect immediately prior to the Effective Time, shall be the Bylaws of the
Surviving Corporation from and after the Effective Time until thereafter
amended.

                    (b)          Board of Directors; Officers. At or prior to
the Effective Time, the Parent Board of Directors shall cause the number of
directors that will comprise the full Parent Board of Directors at or
immediately prior to the Effective Time (and the Surviving Corporation, at and
after the Effective Time) to be nine. Parent and the Company shall use their
respective reasonable best efforts to cause (i) the members of the board of
directors of the Surviving Corporation at the Effective Time to consist of the
persons listed as directors on Exhibit D hereto and (ii) the officers of the
Surviving Corporation at the Effective Time to consist of the persons listed as
officers on Exhibit D hereto.

            Section 2.6      Effect on Capital Stock and Additional Share
Consideration. At the Effective Time, by virtue of the Merger and without any
action on the part of Parent, the Company or the holder of any of the following
securities:

                    (a)          Each share of common stock, $0.0001 par value,
of Parent (the “Parent Common Stock”) issued and outstanding immediately prior
to the Effective Time shall remain issued and outstanding and shall not be
affected by the Merger.

                    (b)          All shares of common stock, par value $0.01 per
share, of the Company (the “Company Common Stock”) issued and outstanding
immediately prior to the Effective Time that are owned directly by the Company
shall be cancelled and shall cease to exist and no stock of Parent or other
consideration shall be delivered in exchange therefor.

                    (c)          Other than the shares cancelled pursuant to
Section 2.6(b), any shares owned by Company Stockholders properly exercising
appraisal rights pursuant to Section 262 of the DGCL (“Section 262”) (which
shares shall have the rights as provided in Section 2.6(h)), and subject to
Section 2.6(e), each share of Company Common Stock issued and outstanding
immediately prior to the Effective Time shall be converted into and represent
the right to receive a number of fully paid and non-assessable shares of Parent
Common Stock equal to the Exchange Ratio (the aggregate of such shares referred
to as the “Transaction Shares”); provided that 7.5% of the Transaction Shares
shall be deposited into escrow to satisfy the indemnity set forth in Article VII
hereof in accordance with Section 2.10 hereof; provided, further, the Applicable
Percentage of the Transaction Shares shall be designated as the “Escrowed
Earnout Shares” and the right to receive the Escrowed Earnout Shares shall be
contingent upon the satisfaction of the Targets set forth in Section 2.8 hereof
in accordance with Section 2.8 hereof. The “Applicable Percentage” shall be a
fraction equal to (1) 29,000,000, divided by (2) the sum of (A) the aggregate
number of Transaction Shares, plus (B) the aggregate number of Converted Option
Shares. Parent shall deposit the Escrowed Earnout Shares with the Escrow Agent,
which shares shall consist of three tranches, each of which shall consist of
one-third of the total Escrowed Earnout Shares (each, a “Tranche”), which may be
released to the Company Stockholders or cancelled in accordance with Section
2.8. Section 2.6(c) of the Company Disclosure Statement sets forth, as of the
date hereof, the allocation of Transaction Shares (including the Escrowed
Earnout Shares) among all of the holders of the Company Common Stock (the
“Company Stockholders”) immediately prior to the Effective Time, after giving
effect

4

--------------------------------------------------------------------------------

to the Reorganization Actions (and shall also set forth the allocation of
Transaction Shares assuming the outstanding Credit Facility Warrants are not
exercised prior to the Effective Time). Section 2.6(c) of the Company Disclosure
Statement may be revised, if necessary, at least 48 hours prior to the Proxy
Statement Date and, again, at least 48 hours prior to the Effective Time, in
each case pursuant to Section 6.17 hereof.

                    (d)           Each share of Company Common Stock converted
pursuant to this Article II shall no longer be outstanding and shall
automatically be cancelled and shall cease to exist as of the Effective Time,
and the certificates previously representing such shares of Company Common Stock
(the “Company Certificates”) shall thereafter represent solely the right to
receive the Transaction Shares, subject to the conditions set forth in this
Article II and the Escrow Agreement.

                    (e)           No fraction of a share of Parent Common Stock
will be issued by virtue of the Merger, and each holder of shares of Company
Common Stock who would otherwise be entitled to a fraction of a share of Parent
Common Stock (after aggregating all fractional shares of Parent Common Stock
which such holder would otherwise receive) shall, upon compliance with Section
2.9 hereof, receive from Parent, in lieu of such fractional share, an amount in
cash without interest thereon equal to the product of (i) such fraction
multiplied by (ii) the volume-weighted average price of one share of Parent
Common Stock, as reported by Bloomberg, L.P., on the last trading day prior to
the Effective Time.

                    (f)           Upon and subject to the conditions set forth
in this Agreement, at the Effective Time, each Company Option granted under the
Company Stock Plan and outstanding immediately prior to the Effective Time shall
be converted into an option (each, a “Converted Option”) to acquire a number of
shares of Parent Common Stock (“Converted Option Shares”) equal to the product
obtained by multiplying (x) the aggregate number of shares of Company Common
Stock that would have been issuable upon the exercise of such Company Option for
cash immediately prior to the Effective Time by (y) the Exchange Ratio, rounded
down to the nearest whole share. Converted Options representing the Applicable
Percentage of Converted Option Shares (rounded down to the nearest whole share)
shall be designated as “Earnout Options” and all remaining Converted Options
shall be designated as “Transaction Options.” The Earnout Options shall be
further divided into three separate sub-categories, each of which shall consist
of Earnout Options in respect of one-third of the total number of Converted
Option Shares applicable to Earnout Options as follows (it being understood that
each category of Earnout Options shall consist of whole shares so that the three
categories may not pertain to exactly the same number of shares but shall be as
close to equivalent as possible): (A) the first category of Earnout Options
shall be exercisable only if (i) they are otherwise exercisable pursuant to the
vesting and other terms and conditions of the Company Option (except as set
forth in Section 2.6(f) of the Company Disclosure Statement) and (ii) the First
Target Shares are released to Company Stockholders pursuant to Section 2.8, (B)
the second category of Earnout Options shall be exercisable only if (i) they are
otherwise exercisable pursuant to the vesting and other terms and conditions of
the Company Option (except as set forth in Section 2.6(f) of the Company
Disclosure Statement) and (ii) the Second Target Shares are released to Company
Stockholders pursuant to Section 2.8 and (C) the third category of Earnout
Options shall be exercisable only if (i) they are otherwise exercisable pursuant
to the vesting and other terms and conditions of the Company Option (except as
set forth in Section 2.6(f) of the Company

5

--------------------------------------------------------------------------------

Disclosure Statement) and (ii) the Third Target Shares are released to Company
Stockholders pursuant to Section 2.8. If any Tranche of Escrowed Earnout Shares
is cancelled, the category of Earnout Options that would otherwise become
exercisable upon the release of such Escrowed Earnout Shares shall also be
cancelled at such time. The per share exercise price of each Converted Option
rounded up to the nearest whole cent shall be the same as the per share exercise
price of the related Company Option divided by the Exchange Ratio. Section
2.6(f) of the Company Disclosure Statement sets forth the allocation of the
Converted Options, by category, among all holders of Company Options as of the
date of this Agreement. Section 2.6(f) of the Company Disclosure Statement may
be revised, if necessary, at least 48 hours prior to the Proxy Statement Date
and, again, at least 48 hours prior to the Effective Time. Except as set forth
above, each Converted Option shall be on the same terms and conditions
(including vesting conditions) as the applicable Company Option it replaces.
Prior to the Effective Time, Parent, the Company, the Company Board of Directors
and the compensation committee of the Company Board of Directors, as applicable,
shall take all actions necessary to effectuate the provisions of this Section
2.6(f) .

                    (g)            As soon as practicable following the Closing
Date, Parent shall file a registration statement on Form S-3 or Form S-8, as the
case may be (or any successor or other appropriate forms), with respect to all
of the Converted Option Shares and shall use its commercially reasonable best
efforts to maintain the effectiveness of such registration statement or
registration statements (and maintain the current status of the prospectus or
prospectuses contained therein) for so long as any such Converted Options remain
outstanding.

                    (h)            Notwithstanding anything in this Agreement to
the contrary, the shares of Company Common Stock issued and outstanding
immediately prior to the Effective Time that are held by any Company Stockholder
that is entitled to demand and properly demands appraisal of shares of Company
Common Stock pursuant to, and complies in all respects with, the provisions of
Section 262 (the “Appraisal Shares”) shall not be converted into the right to
receive the Transaction Shares as provided in (but subject to) this Article II,
but, instead, such Company Stockholder shall be entitled to such rights (but
only such rights) as are granted by Section 262. At the Effective Time, all
Appraisal Shares shall no longer be outstanding and automatically shall be
cancelled and shall cease to exist, and, except as otherwise provided by Laws,
each holder of Appraisal Shares shall cease to have any rights with respect to
the Appraisal Shares, other than such rights as are granted by Section 262.
Notwithstanding the foregoing, if any such Company Stockholder shall fail to
validly perfect or shall otherwise waive, withdraw or lose the right to
appraisal under Section 262 or if a court of competent jurisdiction shall
determine that such Company Stockholder is not entitled to the relief provided
by Section 262, then the rights of such Company Stockholder under Section 262
shall cease, and such Appraisal Shares shall be deemed to have been converted at
the Effective Time into, and shall have become, the right to receive the
Transaction Shares as provided in (but subject to) this Article II. The Company
shall give prompt notice to Parent of any demands for appraisal of any shares of
Company Common Stock, and Parent shall have the opportunity to reasonably
participate in all negotiations and proceedings with respect to such demands.
The Company shall not, without the prior written consent of Parent, make any
payment with respect to, or settle or offer to settle, any such demands, or
agree to do any of the foregoing.

            Section 2.7      Reorganization Actions.

6

--------------------------------------------------------------------------------

                    (a)             Prior to the Closing (and no later than
immediately prior to the Effective Time), the Company shall cause (and the
Company Equityholders shall cause, pursuant to the Company Support Agreement)
the actions set forth on Exhibit G (the “Reorganization Actions”) to take
effect.

                    (b)             Notwithstanding anything in this Agreement
to the contrary, in the event any Credit Facility Warrants are not exercised
prior to the Effective Time, the Company shall effect the automatic exercise of
such Credit Facility Warrants immediately following the Effective Time pursuant
to the terms thereof, and the Company and Parent shall cooperate in good faith
to amend the terms and provisions of this Agreement as reasonably necessary to
ensure that such timing difference in the exercise of the Credit Facility
Warrants has no economic effect on the Transaction or the relative rights of the
parties hereunder (including, without limitation, providing for the escrow of
the applicable portion of the issuable Parent Common Stock as Escrowed Earnout
Shares and Escrowed Indemnity Shares).

            Section 2.8      Earnout.

                    (a)           On the Closing Date, Parent shall deposit all
of the Escrowed Earnout Shares with the Escrow Agent, to be held in an escrow
account for the purpose of distributing such shares to the Company Stockholders
upon the achievement of certain targets, as described in this Section 2.8,
provided that 7.5% of such Escrowed Earnout Shares shall be part of the Escrowed
Indemnity Shares and placed in a separate escrow account in satisfaction of the
indemnity set forth in Article VII hereof in accordance with Section 2.10
hereof. The Escrowed Earnout Shares shall be allocated to the Company
Stockholders in accordance with Section 2.6(c) of the Company Disclosure
Statement and in accordance with the terms and conditions of this Section 2.8
and an agreement to be entered into at the Closing between Parent, the Escrow
Representative, and Continental Stock Transfer & Trust Company (the “Escrow
Agent”) (or another escrow agent mutually agreed to by Parent and the Company),
in customary form and substance as reasonably agreed to by Parent and the
Company (the “Escrow Agreement”).

                    (b)          Subject to Section 2.8(e) hereof, if between
the first and the third anniversary of the Closing Date, the Closing Price of
Parent Common Stock equals or exceeds $20.00 per share (the “First Target”) for
20 trading days within any 30 trading day period, then within ten Business Days
after the achievement of such target, Parent and the Escrow Representative shall
instruct the Escrow Agent to release one Tranche of Escrowed Earnout Shares
(which amount may be reduced by up to 7.5% of such shares (the “First Target
Indemnity Shares”) pursuant to Article VII hereof and the Escrow Agreement),
which shares shall be allocated to the Company Stockholders in accordance with
Section 2.6(c) hereof and Section 2.6(c) of the Company Disclosure Statement
(the “First Target Shares”).

                    (c)          Subject to Section 2.8(e) hereof, if between
the second and the fourth anniversary of the Closing Date, the Closing Price of
Parent Common Stock equals or exceeds $24.50 per share (the “Second Target”) for
20 trading days within any 30 trading day period, then within ten Business Days
after the achievement of such target, Parent and the Escrow Representative shall
instruct the Escrow Agent to release (i) one Tranche of Escrowed Earnout Shares
(which amount may be reduced by up to 7.5% of such shares (the “Second Target
Indemnity Shares”) pursuant to Article VII hereof and the Escrow Agreement),
which shares

7

--------------------------------------------------------------------------------

shall be allocated to the Company Stockholders in accordance with Section 2.6(c)
hereof and Section 2.6(c) of the Company Disclosure Statement (the “Second
Target Shares”) and (ii) the First Target Shares, if such shares were not
released pursuant to Section 2.8(b) . If the First Target has not been achieved
for such 20 trading days during the two-year period referenced in Section 2.8(b)
and the Second Target has not been achieved for such 20 trading days during the
two-year period referenced in this Section 2.8(c), the First Target Shares shall
no longer be outstanding and shall be cancelled.

                    (d)              Subject to Section 2.8(e) hereof, if
between the third and the fifth anniversary of the Closing Date, the Closing
Price of Parent Common Stock equals or exceeds $30.50 per share (the “Third
Target”) for 20 trading days within any 30 trading day period, then within ten
Business Days after the achievement of such target, Parent and the Escrow
Representative shall instruct the Escrow Agent to release (i) one Tranche of
Escrowed Earnout Shares (which amount may be reduced by up to 7.5% of such
shares (the “Third Target Indemnity Shares”) pursuant to Article VII hereof and
the Escrow Agreement), which shares shall be allocated to the Company
Stockholders in accordance with Section 2.6(c) hereof and Section 2.6(c) of the
Company Disclosure Statement (the “Third Target Shares”) and (ii) the Second
Target Shares, if such shares were not released pursuant to Section 2.8(c) . If
the Second Target has not been achieved for such 20 trading days during the
two-year period referenced in Section 2.8(c) and the Third Target has not been
achieved for such 20 trading days during the two-year period referenced in this
Section 2.8(d), the Second Target Shares shall no longer be outstanding and
shall be cancelled. If the Third Target has not been achieved for such 20
trading days during the two-year period referenced in this Section 2.8(d), the
Third Target Shares shall no longer be outstanding and shall be cancelled.

                    (e)              In the event of a Change of Control or
Reorganization Event, any Escrowed Earnout Shares remaining in the escrow
account and not theretofore cancelled shall be released or cancelled as follows:
(i) to the extent that the Change of Control or Reorganization Event
Consideration exceeds the First Target, any First Target Shares shall be
released, (ii) to the extent that the Change of Control or Reorganization Event
Consideration exceeds the Second Target, any Second Target Shares shall be
released, and (iii) to the extent that the Change of Control or Reorganization
Event Consideration exceeds the Third Target, any Third Target Shares shall be
released. To the extent that the Change of Control or Reorganization Event
Consideration does not exceed any given Target, the Target Shares with respect
to such Tranche shall no longer be outstanding and shall be cancelled, effective
upon completion of such Change of Control or Reorganization Event.

                    (f)              The target closing price triggers listed in
Sections 2.8(b), (c) and (d) hereof (such dollar amounts, the “Closing Price
Triggers”) and the Escrowed Earnout Shares to be distributed upon achievement of
said targets shall be adjusted from time to time as follows:

                                      (i)              In the event the
outstanding shares of Parent Common Stock shall be subdivided or reclassified
into a greater number of shares of Parent Common Stock, the Closing Price
Triggers in effect at the close of business on the day upon which such
subdivision or reclassification becomes effective shall be equitably and
proportionately reduced, and conversely, in case outstanding shares of Parent
Common Stock shall each be combined or reclassified into a smaller number of
shares of Parent Common Stock, the

8

--------------------------------------------------------------------------------

Closing Price Triggers in effect at the close of business on the day upon which
such combination or reclassification becomes effective shall be equitably and
proportionately increased, such reduction or increase, as the case may be, to
become effective immediately prior to the opening of business on the day
following the day upon which such subdivision or combination becomes effective.

                                      (ii)              Pursuant to the Escrow
Agreement, in connection with any such subdivision or reclassification into a
greater number of shares of Parent Common Stock, the Escrowed Earnout Shares
distributable upon the achievement of the applicable milestones shall be
equitably and proportionately increased and, conversely, in connection with any
such combination or reclassification into a smaller number of shares of Parent
Common Stock, the Escrowed Earnout Shares distributable upon the achievement of
the applicable milestones shall be equitably and proportionately reduced. For
example, for purposes of clarity, (x) in the case of a 2-for-1 stock split of
Parent Common Stock, the Escrowed Earnout Shares distributable upon the
achievement of the first milestone shall be increased from 9,666,667 to
19,333,334 and (y) in the case of a 1-for-2 reverse stock split of Parent Common
Stock, the Escrowed Earnout Shares distributable upon the achievement of the
first milestone shall be reduced from 9,666,667 to 4,833,334 (assuming for the
purposes of this example that there are no adjustments to the number of shares
of Parent Common Stock in each Tranche).

                    (g)              Without limiting the specificity of any of
the foregoing, it is the intent of the parties to provide for fair and equitable
adjustments to the Closing Price Triggers and the Escrowed Earnout Shares to
preserve the economic benefits intended to be provided to the Company
Stockholders under the terms of this Agreement in the event there is any change
in or conversion of the Parent Common Stock and, accordingly, the Parent Board
of Directors shall make appropriate equitable adjustments in connection
therewith, as determined in the good faith judgment of the Parent Board of
Directors.

                    (h)              Neither Parent, the Company Stockholders
nor any Affiliate thereof shall take any action, directly or indirectly, with
the intent or effect of influencing or manipulating the market prices of Parent
Common Stock during any measurement period described in Sections 2.8(b), (c) and
(d) hereof. Furthermore, for the purposes of determining whether a Closing Price
Trigger has been achieved for 20 trading days within any 30-trading-day period
pursuant to Sections 2.8(b), (c) and (d) hereof, any days during which any such
persons (A) have outstanding a public announcement or statement relating to the
purchase or sale of equity securities of Parent (other than ordinary-course,
generic statements as to the possibility of such purchases from time to time and
which do not specify either the amount of any such potential purchases nor the
price or prices at which such purchases may be made), whether in the public
market or otherwise, or (B) have made, in the aggregate, to the best knowledge
of Parent, purchases of Parent Common Stock exceeding 1% of the average daily
trading volume reported for the security during the four calendar weeks
preceding the week in which such purchases were made, shall not be counted as
days on which such Closing Price Trigger has been achieved. Such excluded days
shall extend the 30-trading-day measurement period by an equal number of days.

            Section 2.9      Surrender of Certificates.

9

--------------------------------------------------------------------------------

                    (a)              Upon surrender of their Company
Certificates at the Closing with a properly completed letter of transmittal (the
form of such letter of transmittal to be provided by Parent to the Company for
delivery to the Company Stockholders no later than five Business Days prior to
Closing (it being understood that such letter of transmittal shall provide that
such holders shall acknowledge that they are receiving restricted securities
under the federal securities laws and will contain other customary investment
representations)), the holders of the Company Common Stock shall receive in
exchange therefor certificates representing the Transaction Shares into which
their shares of Company Common Stock shall be converted or exchanged at the
Effective Time, less the Escrowed Indemnity Shares and Escrowed Earnout Shares,
and the Company Certificates so surrendered shall forthwith be cancelled. Until
so surrendered, outstanding Company Certificates will be deemed, from and after
the Effective Time, to evidence only the right to receive the applicable number
of shares of Parent Common Stock issuable pursuant to Section 2.6(c) or, in the
case of holders of Appraisal Shares, the right to receive the applicable
payments set forth in Section 2.6(h) .

                    (b)              No dividends or other distributions
declared or made after the date of this Agreement with respect to Parent Common
Stock with a record date after the Effective Time will be paid to the holders of
any unsurrendered Company Certificates with respect to the shares of Parent
Common Stock to be issued upon surrender thereof until the holders of record of
such Company Certificates shall surrender such Company Certificates. Subject to
applicable law, following surrender of any such Company Certificates with a
properly completed letter of transmittal, Parent shall promptly deliver to the
record holders thereof, without interest, the certificates representing shares
of Parent Common Stock issued in exchange therefor (not including the Escrowed
Indemnity Shares or the shares issuable pursuant to Section 2.8) and the amount
of any such dividends or other distributions with a record date after the
Effective Time theretofore paid with respect to such shares of Parent Common
Stock.

            Section 2.10      Indemnity Escrow. As a remedy for the indemnity
set forth in Article VII, at the Closing, Parent shall deposit with the Escrow
Agent 7.5% of the Transaction Shares (the “Escrowed Indemnity Shares”),
comprised of Escrowed Earnout Shares (including First Target Shares, Second
Target Shares and Third Target Shares) and Transaction Shares that are not
Escrowed Earnout Shares to be held in a separate escrow account and released
therefrom (if applicable) from time to time to Parent in satisfaction of such
indemnity, all in accordance with Article VII hereof and the terms and
conditions of the Escrow Agreement. On the fifth Business Day following the date
(the “Indemnity Escrow Termination Date”) that is fifteen (15) months from the
Closing Date, the Escrow Agent shall release the Escrowed Indemnity Shares, less
any of such shares applied in satisfaction of a claim for indemnification and
any of such shares related to a claim for indemnification that is then
unresolved. Upon such release, Escrowed Indemnity Shares that constitute
Transaction Shares shall be delivered to the Company Stockholders in accordance
with Section 2.6(c) of the Company Disclosure Statement and the Escrow
Agreement; and the Escrowed Indemnity Shares that constitute Escrowed Earnout
Shares shall be retained in escrow in accordance with Section 2.8 hereof and the
Escrow Agreement. Any Escrowed Indemnity Shares held with respect to any
unresolved claim for indemnification and not applied as indemnification with
respect to such claim upon its resolution shall be delivered in accordance with
the preceding sentence.

10

--------------------------------------------------------------------------------



ARTICLE III





CONDITIONS TO CLOSING



            Section 3.1       Conditions to Each Party’s Obligation to Effect
the Merger. The obligations of Company and Parent to effect the Merger are
subject to the satisfaction or waiver at or prior to the Closing of each of the
following conditions:

                    (a)              No Injunctions or Illegality. No statute,
rule, regulation, executive order, decree or ruling shall have been adopted or
promulgated, and no temporary restraining order, preliminary or permanent
injunction or other order issued by a court or other U.S. governmental authority
of competent jurisdiction shall be in effect, having the effect of making the
Merger illegal or otherwise prohibiting consummation of the Merger.

                    (b)              Regulatory Approvals. (i) All waiting
periods (and all extensions thereof), if any, applicable to the consummation of
the Merger under the HSR Act shall have terminated or expired, and (ii) all
approvals or consents of a Governmental Entity which are required to be obtained
in connection with the Merger shall have been obtained, except where the failure
to obtain such approval or consent would not, individually or in the aggregate,
have or reasonably be expected to have a Parent Material Adverse Effect, Company
Material Adverse Effect or material adverse effect on the operation of the
business of the Surviving Corporation and its Subsidiaries from and after the
Effective Time.

                    (c)              Parent Stockholder Approval. The Parent
Stockholder Approval shall have been obtained.

            Section 3.2     Conditions to Obligations of Parent. The obligations
of Parent to effect the Merger are subject to the satisfaction or waiver by
Parent at or prior to the Closing of each of the following conditions:

                    (a)              Representations and Warranties. (i) The
representations and warranties set forth in Sections 4.2, 4.4, 4.6, 4.19 and
4.22 shall be true and correct in all respects, in each case both when made and
at and as of the Closing Date as if made on the Closing Date (except to the
extent expressly made as of the date hereof or as of an earlier date, in which
case as of such date), and (ii) all other representations and warranties set
forth in Article IV shall be true and correct (disregarding all qualifications
or limitations as to “materiality” or “Company Material Adverse Effect”) at and
as of the Closing Date as if made on the Closing Date (except to the extent
expressly made as of the date hereof or as of an earlier date, in which case as
of such date), except where the failure of such representations and warranties,
to be so true and correct would not have a Company Material Adverse Effect, and
the Company shall have delivered to Parent a certificate confirming the
foregoing (i) and (ii) as of the Closing Date.

                    (b)              Performance of Obligations of Company. Each
and all of the covenants and agreements of the Company to be performed or
complied with pursuant to this Agreement shall have been performed and complied
with in all material respects, and the Company shall have delivered to Parent a
certificate confirming the foregoing as of the Closing Date.

11

--------------------------------------------------------------------------------

                    (c)              No Company Material Adverse Effect shall
have occurred from and after the date hereof.

                    (d)              Additional Agreements. Each of the
Additional Agreements shall have been delivered (and executed, if applicable) by
each of the parties to such Additional Agreements other than Parent or the
Parent Stockholders.

                    (e)              Opinion of Counsel. Parent shall have
received from Wachtell, Lipton, Rosen & Katz, tax counsel to Parent, a written
opinion, dated the Closing Date, in form and substance reasonably satisfactory
to Parent, on the basis of certain facts, representations and assumptions set
forth in such opinion, to the effect that the Merger will be treated for federal
income Tax purposes as a “reorganization” within the meaning of Section 368(a)
of the Code. In rendering such opinion, such counsel shall be entitled to
require and rely upon customary representation letters executed by officers of
Parent and the Company.

                    (f)              Appraisal Rights. Company Stockholders that
beneficially own not more than 1,000 shares of Company Common Stock (as adjusted
for stock dividends, stock splits and similar events) shall have demanded and
validly perfected appraisal of shares in accordance with the DGCL.

            Section 3.3       Conditions to Obligations of the Company. The
obligations of the Company to effect the Merger are subject to the satisfaction
or waiver by the Company at or prior to the Closing Date of each of the
following conditions:

                    (a)              Representations and Warranties. (i) The
representations and warranties set forth in Sections 5.1 and 5.2 hereof shall be
true and correct at and as of the Closing Date as if made on the Closing Date
(except to the extent expressly made as of the date hereof or as of an earlier
date, in which case as of such date), and (ii) all other representations and
warranties of Parent in Article V shall be true and correct (disregarding all
qualifications or limitations as to “materiality” or “Parent Material Adverse
Effect”) at and as of the Closing Date as if made on the Closing Date (except to
the extent expressly made as of the date hereof or as of an earlier date, in
which case as of such date), except where the failure of such representations
and warranties to be so true and correct would not have a Parent Material
Adverse Effect, and Parent shall have delivered to the Company a certificate
signed by an executive officer of Parent confirming the foregoing (i) and (ii)
as of the Closing Date.

                    (b)              Performance of Obligations of Parent. Each
and all of the covenants and agreements of Parent to be performed or complied
with pursuant to this Agreement on or prior to the Closing Date shall have been
performed and complied with in all material respects, and Parent shall have
delivered to the Company a certificate signed by an executive officer of Parent
confirming the foregoing as of the Closing Date.

                    (c)              Material Adverse Effect. No Parent Material
Adverse Effect shall have occurred from and after the date hereof.

                    (d)              Additional Agreements. Each of the
Additional Agreements shall have been delivered (and executed, if applicable) by
each of the parties to such Additional Agreement

12

--------------------------------------------------------------------------------

other than the Company, the Company Equityholders or any officers or employees
of the Company.

                    (e)              Opinion of Counsel. The Company shall have
received from Skadden, Arps, Slate, Meagher & Flom LLP, tax counsel to the
Company, a written opinion, dated the Closing Date, in form and substance
reasonably satisfactory to the Company, on the basis of certain facts,
representations and assumptions set forth in such opinion, to the effect that
the Merger will be treated for federal income Tax purposes as a “reorganization”
within the meaning of Section 368(a) of the Code. In rendering such opinion,
such counsel shall be entitled to require and rely upon customary representation
letters executed by officers of Parent and the Company.

                    (f)              Reservation of Parent Shares and Converted
Option Shares. At least 48 hours prior to the Closing, Parent shall have duly
reserved a sufficient number of shares of Parent Common Stock, based on a good
faith estimate of the Parent Board of Directors after a review of Sections
2.6(c) and (f) of the Company Disclosure Statement, to be available for issuance
upon exercise of all of the Converted Options.

                    (g)              Listing of Parent Common Stock. Parent
shall use reasonable best efforts to ensure that the shares of Parent Common
Stock issuable to the stockholders of the Company as provided for in Article II
shall have been authorized for listing on any national securities exchange or
national quotation system on which the Parent Common Stock is then listed or
quoted, upon official notice of issuance.



ARTICLE IV



REPRESENTATIONS AND WARRANTIES OF THE COMPANY

            Except as set forth in the Company Disclosure Statement (subject to
Section 9.10), the Company hereby represents and warrants to Parent as follows:

            Section 4.1       Qualification; Organization; Subsidiaries.

                    (a)              The Company is duly organized, validly
existing and in good standing under the Laws of the State of Delaware, and has
all requisite corporate or other power and authority to own, lease and operate
its assets and properties and to carry on its business as it is now being
conducted and is currently planned by the Company to be conducted. The Company
is duly qualified to transact business in each jurisdiction in which the
ownership, leasing or holding of its properties or the conduct or nature of its
business makes such qualification necessary.

                    (b)              The minute books of the Company contain
true, complete and accurate records of all meetings and consents in lieu of
meetings of the Company Board of Directors (and any committees thereof), similar
governing bodies and stockholders (“Corporate Records”) since January 9, 2006.
Copies of such Corporate Records have been made available to Parent.

13

--------------------------------------------------------------------------------

                    (c)              Section 4.1(c) of the Company Disclosure
Statement sets forth a complete and correct list of each Subsidiary of the
Company, along with the jurisdiction of organization and percentage of
outstanding equity interests owned by the Company of each such Subsidiary. All
equity interests of such Subsidiaries held by the Company have been duly and
validly authorized and are validly issued, fully paid and non-assessable and
were not issued in violation of any preemptive or similar rights, purchase
option, call or right of first refusal or similar rights. The Company owns all
of the outstanding equity securities of such Subsidiaries, free and clear of all
Liens. Except for its Subsidiaries, the Company does not own, directly or
indirectly, any ownership, equity, profits or voting interest in any Person or
have any agreement or commitment to purchase any such interest, and has not
agreed and is not obligated to make nor is bound by any written, oral or other
agreement, commitment or undertaking of any nature, as of the date hereof or as
may hereafter be in effect, except to the extent as may be expressly permitted
under Section 6.1(b)(viii) hereof, under which it may become obligated to make,
any future investment in or capital contribution to any other entity.

                    (d)              The Company has delivered to Parent a copy
of each of the Organizational Documents of the Company and each of its
Subsidiaries, and each such copy is true, correct and complete, and each such
instrument is in full force and effect. None of the Company or its Subsidiaries
is in violation of any of the provisions of its Organizational Documents.

            Section 4.2         Authority.

                    (a)              The Company has all requisite corporate
power and authority to execute and deliver each Transaction Document delivered
or to be delivered by it and to perform all of its obligations under the
Transaction Documents. The execution, delivery and performance by the Company of
each Transaction Document to which it is a party and the consummation of the
transactions contemplated to be performed by it under the Transaction Documents
to which it is a party have been duly authorized by all necessary and proper
corporate action on the part of the Company, and no other corporate proceedings
on the part of the Company is necessary to authorize this Agreement or to
consummate the transactions contemplated hereby.

                    (b)              Each Transaction Document to be delivered
by the Company will be duly executed and delivered by the Company and, when so
executed and delivered and assuming the valid execution and delivery by the
other parties thereto, will constitute the legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws relating to or affecting the
enforcement of creditors’ rights in general and by general principles of equity
(regardless of whether enforcement is sought in equity or at law).

                    (c)              The Company Board of Directors, by
unanimous action by written consent (i) determined that this Agreement and the
transactions contemplated hereby, including the Merger, are advisable and fair
to, and in the best interests of, the Company and its stockholders, (ii)
approved this Agreement and the transactions contemplated hereby, including the
Merger, and (iii) recommended that the holders of the shares of Company Common
Stock and Company Preferred Stock approve and adopt this Agreement and the
transactions contemplated hereby, including the Merger.

14

--------------------------------------------------------------------------------

            Section 4.3        No Breach. None of the execution, delivery or
performance by the Company of any Transaction Document or the consummation by
the Company of the Transaction does or will, with or without the giving of
notice or the lapse of time or both, (a) except as would not have a Company
Material Adverse Effect, result in the creation of any Lien upon any of the
properties or assets of any of the Company or its Subsidiaries (except for
Permitted Liens) or (b) conflict with, or result in a breach or violation of or
a default under, require a consent under, or give rise to a right of amendment,
termination, cancellation or acceleration of, any obligation (except the Credit
Facility) or to a loss of a benefit under (i) the Organizational Documents of
the Company or its Subsidiaries, (ii) any Company Material Contract, or (iii)
any Law, license or Permit to which the Company, its Subsidiaries, or any of its
properties or assets are subject, except, in the case of clauses (ii) and (iii),
for any conflicts, breaches, violations or defaults as would not have a Company
Material Adverse Effect.

            Section 4.4       No Brokers. There is no investment banker, broker,
finder or other intermediary which has been retained by or is authorized to act
on behalf of the Company who is or will be entitled to any fee, commission or
payment from the Company or its Subsidiaries in connection with the negotiation,
preparation, execution or delivery of any Transaction Document or the
consummation of the Transaction.

            Section 4.5       Governmental Approvals. Other than any approval
required pursuant to the HSR Act, no Consent or Order of, with or to any
Governmental Entity is required to be obtained or made by the Company or its
Subsidiaries in connection with the execution, delivery and performance by the
Company or its Subsidiaries of any Transaction Document or the consummation of
the Transaction except for those Consents or Orders the failure of which to make
or obtain would not have a Company Material Adverse Effect.

            Section 4.6       Capitalization.

                    (a)              As of the date hereof, the authorized
capital stock of the Company consists of 1,500,000 shares of Company Common
Stock and 100,000 shares of Company Preferred Stock. As of the date hereof:

                                      (i)              373,680 shares of Company
Common Stock are issued and outstanding and 7,500 shares of Company Series A
Preferred Stock are issued and outstanding;

                                      (ii)              49,000 shares of Company
Common Stock are reserved for issuance (of which options to purchase 38,470
shares are outstanding and unexercised) under the Company Stock Plan in
connection with the exercise of outstanding options to purchase Company Common
Stock (the “Company Options”). Section 4.6(a)(ii) of the Company Disclosure
Statement sets forth with respect to each Company Option, the number of shares
of Company Common Stock covered by the Company Option, and the vesting schedule
and the exercise price therefor; and

                                      (iii)              616,851 shares of
Company Common Stock are reserved for issuance and issuable upon exercise of the
Company Warrants. Section 4.6(a)(iii) of the

15

--------------------------------------------------------------------------------

Company Disclosure Statement sets forth the names of all holders of Company
Warrants, the number of shares of Company Common Stock issuable thereunder, the
respective exercise prices for such Company Common Stock and the respective
expiration dates of the Company Warrants.

                    (b)              The outstanding shares of Company Common
Stock and Company Preferred Stock (i) have been duly authorized and validly
issued and are fully paid and nonassessable and (ii) were issued in compliance
with all applicable federal and state securities laws. All grants of Company
Options were validly issued and properly approved by the Company Board of
Directors in accordance with all applicable Law. Except as set forth above in
Section 4.6(a), there are no Equity Securities of the Company or any rights to
subscribe for or to purchase or otherwise acquire, or any agreements providing
for the issuance (contingent or otherwise) of, or any calls, commitments or
known claims of any other character relating to the issuance of, any Equity
Securities of the Company or any other right the value of which relates to the
value of the Company’s capital stock; and the Company is not subject to any
obligation (contingent or otherwise) to repurchase or otherwise acquire or
retire, or to register under the Securities Act, any shares of capital stock.
The Company does not have outstanding any bonds, debentures, notes or other
obligations the holders of which have the right to vote (or which are
convertible into or exercisable for securities having the right to vote) with
the stockholders of the Company on any matter. No Subsidiary of the Company owns
any Company Common Stock, Company Preferred Stock or other equity interest in
the Company.

            Section 4.7         Financial Information.

                    (a)              Set forth in the Company Disclosure
Statement are the audited combined balance sheets of the Company and its
Subsidiaries as of December 31, 2006 and December 31, 2007 and the related
audited combined statements of operations for each of the two years comprising
the period ended December 31, 2007 (the “Company Financial Statements”). The
Company Financial Statements have been prepared from the books, accounts and
financial records of the Company and its Subsidiaries and present fairly, in all
material respects, in conformity with GAAP applied on a consistent basis except
to the extent provided in the notes to such financial statements, the combined
financial position of the Company and its Subsidiaries as of the dates set forth
therein and the combined results of their operations for the periods set forth
therein.

                    (b)              The Company and its Subsidiaries have no
Liabilities of any kind or character except for Liabilities (i) in the amounts
set forth or reserved on the December 31, 2007 Company balance sheet or the
notes thereto, including contingent liabilities, (ii) arising after December 31,
2007 in the ordinary course of business, (iii) incurred in connection with this
Agreement or the Transaction, or (iv) which are not, individually or in the
aggregate, material.

                    (c)              To the knowledge of the Company, (i) there
are no material weaknesses in the Company’s internal controls relating to
financial reporting or preparation of financial statements, and (ii) there is no
fraud relating to the Company’s financial reporting or preparation of financial
statements, whether or not material, involving the Company’s directors,
management or other employees.

16

--------------------------------------------------------------------------------

            Section 4.8         Absence of Certain Changes.

                    (a)              Since December 31, 2007 and until the date
hereof, the Company and its Subsidiaries have conducted their business only in
the ordinary course in all material respects and there has not been a Company
Material Adverse Effect.

                    (b)              Since December 31, 2007 and until the date
hereof, neither the Company nor any of its Subsidiaries has taken (I) any action
which, if taken after the date hereof and prior to the Closing without the prior
written consent of Parent, would violate Sections 6.1(b)(iv), (v), (vi), (ix).
(x), (xi), (xii), (xiv), (xv) or (xvi) hereof, or (II) any of the following
actions:

                                      (i)              amended (or proposed to
amend) its Organizational Documents;

                                      (ii)             authorized for issuance,
issued, sold, delivered or agreed or committed to issue, sell or deliver
(whether through the issuance or granting of options, warrants, other
equity-based (whether payable in cash, securities or other property or any
combination of the foregoing) commitments, subscriptions, rights to purchase or
otherwise) any Equity Securities;

                                      (iii)            acquired or redeemed,
directly or indirectly, or amended any of its securities;

                                      (iv)            (A) incurred or assumed
any long-term or short-term Indebtedness or issued any debt securities, or (B)
mortgaged or pledged any of its material assets, tangible or intangible, or
created or suffered to exist any Lien thereupon (other than Permitted Liens and
licenses of or other grants of rights to use Business Intellectual Property in
the ordinary course of business);

                                      (v)              acquired (by merger,
consolidation or acquisition of stock or assets) any other Person or any equity
or ownership interest therein;

                                      (vi)             entered into, renewed or
amended in any material respect any transaction, agreement, arrangement or
understanding between (A) the Company or any of its Subsidiaries, on the one
hand, and (B) any affiliate of the Company (other than any of the Company’s
Subsidiaries), on the other hand, of a type that would be required to be
disclosed under Item 404 of Regulation S-K under the Securities Act (if the
Company were subject thereto); or

                                      (vii)             entered into an
agreement to do any of the foregoing.

            Section 4.9       Taxes.

                    (a)              Except as would not have a Company Material
Adverse Effect, each of the Company and its Subsidiaries has filed all Tax
Returns required to be filed by it (“Company Tax Returns”); all such Company Tax
Returns were correct and complete in all material respects; and all Company Tax
Returns have been timely filed with the appropriate taxing authorities in all
jurisdictions in which such Company Tax Returns are or were required to be
filed, or requests for 17

--------------------------------------------------------------------------------

extensions have been timely filed and any such extensions have been granted and
have not expired. The Company has made available to Parent correct and complete
copies of all U.S. federal income Tax Returns of the Company and its
Subsidiaries relating to the taxable period ending on or after January 1, 2006,
filed through the date of this Agreement.

                    (b)              All material Taxes due and owing by each of
the Company and its Subsidiaries (whether or not shown on any Company Tax
Return) have been paid or adequate reserves for the payment thereof have been
established on the Company’s December 31, 2007 balance sheet.

                    (c)              All material Taxes of the Company or its
Subsidiaries required to be paid with respect to any completed and settled
audit, examination or deficiency Action with any taxing authority have been paid
in full.

                    (d)              There is no audit, examination, claim,
assessment, levy, deficiency, administrative or judicial proceeding, lawsuit or
refund Action pending or threatened in writing with respect to any material
Taxes of the Company or its Subsidiaries, and no taxing authority has given
written notice of the commencement of any audit, examination or deficiency
Action with respect to any such Taxes. The Company has delivered to Parent
correct and complete copies of all material Tax examination reports, closing
agreements and statements of Tax deficiencies assessed against or agreed to by
any of the Company or its Subsidiaries received since December 31, 2005.

                    (e)              There are no outstanding Contracts or
waivers extending the statutory period of limitations applicable to any claim
for, or the period for the collection or assessment of, material Taxes of the
Company or its Subsidiaries due for any taxable period.

                    (f)              None of the Company or its Subsidiaries has
received written notice of any claim, and, to the knowledge of the Company, no
claim has ever been made, by any taxing authority in a jurisdiction where the
Company or its Subsidiaries does not file Company Tax Returns that it is or may
be subject to taxation by that jurisdiction.

                    (g)              No Liens for Taxes exist with respect to
any of the assets or properties of the Company or its Subsidiaries, except for
Permitted Liens.

                    (h)              The Company and its Subsidiaries are not
liable for the material Taxes of another Person (other than the Company or its
Subsidiaries) (i) under any applicable Tax Law, (ii) as a transferee or
successor, or (iii) by Contract, indemnity or otherwise.

                    (i)              The Company or its Subsidiaries is not a
party to or bound by any Tax indemnity agreement, Tax sharing agreement or Tax
allocation agreement or similar agreement with respect to material Taxes
(including advance pricing agreement, closing agreement or other agreement
relating to Taxes with any taxing authority) that will be binding on the Company
or its Subsidiaries with respect to any period following the Closing Date.

                    (j)              None of the Company or its Subsidiaries
will be required to include any material item of income in, or exclude any
material item of deduction from, taxable income for any taxable period (or
portion thereof) ending after the Closing Date as a result of any change in

18

--------------------------------------------------------------------------------

method of accounting for a taxable period ending on or prior to the Closing Date
under Section 481(c) of the Code (or any corresponding or similar provision of
state, local or foreign applicable Law).

                    (k)              None of the Company or its Subsidiaries has
requested or is the subject of or bound by any private letter ruling, technical
advice memorandum, or similar ruling or memorandum with any taxing authority
with respect to any material Taxes, nor is any such request outstanding.

                    (l)              None of the Company or its Subsidiaries has
participated in a “listed transaction,” as defined in Treasury Regulation §
1.6011 -4(b)(2).

                    (m)              The Company is not aware of any fact or
circumstance that could reasonably be expected to prevent the Merger from
qualifying as a “reorganization” within the meaning of Section 368(a) of the
Code.

                    (n)              All representations and warranties made in
this Section 4.9 that relate to Networkcar are made only with respect to periods
on and following August 1, 2006 (the “Networkcar Acquisition Date”).

            Section 4.10         Parent Proxy Statement. None of the information
relating to the Company or its Subsidiaries supplied by the Company, or by any
other Persons acting on behalf of the Company, for inclusion in the Proxy
Statement will, as of on the date that the Proxy Statement is first mailed to
the Parent Stockholders (or any amendment or supplement thereto), at the time of
the Parent Stockholders’ Meeting, or at the Effective Time, contain any
statement which, at the time and in light of the circumstances under which it is
made, is false or misleading with respect to any material fact, or omit to state
any material fact necessary in order to make the statements therein not false or
misleading in any material respect.

            Section 4.11        Assets and Properties.

                    (a)              Each of the Company and its Subsidiaries
has (i) good title to all of its real or tangible material assets and properties
(whether real, personal or mixed, or tangible) and (ii) valid leasehold
interests in all of its real or tangible assets and properties which it leases,
in each case (with respect to both clause (i) and (ii) above), free and clear of
any Liens, other than Permitted Liens.

                    (b)              The Company and its Subsidiaries do not
own, and, to the knowledge of the Company, have never owned, any real property.

                    (c)              Section 4.11(c) of the Company Disclosure
Statement contains a complete and accurate list of all material real estate
leased, subleased or occupied by the Company or its Subsidiaries pursuant to a
lease (the “Company Leased Premises”). The Company and/or its Subsidiaries enjoy
peaceful and undisturbed possession of all Company Leased Premises, except as
would not have a Company Material Adverse Effect.

19

--------------------------------------------------------------------------------

     (d) All of the tangible assets and properties owned or leased by the
Company and its Subsidiaries are adequately maintained and are in good operating
condition and repair and free from any defects, except as would not have a
Company Material Adverse Effect.

            Section 4.12        Contracts.

                    (a)              Section 4.12(a) of the Company Disclosure
Statement lists all of the Company Material Contracts.

                    (b)              Each of the Company and its Subsidiaries
(and, to the knowledge of the Company, each of the other party or parties
thereto) has performed, in all material respects, all obligations required to be
performed by it under each Company Material Contract. Except as would not have a
Company Material Adverse Effect, no event has occurred or circumstance exists
with respect to any of the Company or its Subsidiaries or, to the knowledge of
the Company, with respect to any other Person that (with or without lapse of
time or the giving of notice or both) does or may contravene, conflict with or
result in a violation or breach of or give any of the Company or its
Subsidiaries or any other Person the right to declare a default or exercise any
remedy under, or to accelerate the maturity of, or to cancel, terminate or
modify, any Company Material Contract. To the knowledge of the Company, no party
to any Company Material Contract has repudiated any material provision thereof
or terminated any Company Material Contract. All Company Material Contracts are
valid and binding on the Company or its Subsidiaries and, to the knowledge of
the Company, the other parties thereto, and are in full force and effect. The
Company has provided to Parent true, accurate and complete copies or originals
of the Company Material Contracts.

            Section 4.13         Litigation. Except as would not have a Company
Material Adverse Effect, (i) no judgment, ruling, order, writ, decree,
stipulation, injunction or determination by or with any arbitrator, court or
other Governmental Entity to which the Company or its Subsidiaries is party or
by which the Company or its Subsidiaries or any assets thereof is bound, and
which relates to or affects the Company and its Subsidiaries, the assets,
properties, Liabilities or employees of Company or its Subsidiaries is in effect
and (ii) there is no Action pending or, to the knowledge of the Company,
threatened against any of the Company or its Subsidiaries or the assets or
properties of the Company or its Subsidiaries.

            Section 4.14         Environmental Matters. Neither the Company nor
its Subsidiaries have any material Liability under any applicable Law existing
and in effect on the date hereof relating to pollution or protection of the
environment (an “Environmental Law”) or under any Contract with respect to or as
a result of the presence, discharge, generation, treatment, storage, handling,
removal, disposal, transportation or release of any substance defined as
hazardous, toxic or a pollutant under any Environmental Law (“Hazardous
Materials”). The Company is and has been at all times in compliance in all
material respects with all Environmental Laws.

                    (a)              Other than with regard to customary filings
and notice obligations, the Company has not received any notice of violation or
potential Liability under any Environmental Laws from any Person or any
Governmental Entity or any inquiry, request for information, or demand letter
under any Environmental Law relating to operations or properties of the Company

20

--------------------------------------------------------------------------------

which could reasonably be expected to result in the Company incurring material
liability under Environmental Laws. The Company is not subject to any orders
arising under Environmental Laws nor are there any administrative, civil or
criminal actions, suits, proceedings or investigations pending or, to the
knowledge of the Company, threatened, against the Company under any
Environmental Law which could reasonably be expected to result in the Company
incurring material liability under Environmental Laws. The Company has not
entered into any agreement pursuant to which the Company has assumed or will
assume any liability under Environmental Laws, including, without limitation,
any obligation for costs of remediation, of any other Person.

                    (b)              To the knowledge of the Company, there has
been no release or threatened release of a Hazardous Material on, at or beneath
any of the Company Leased Premises or other properties currently or previously
owned or operated by the Company or any surface waters or groundwaters thereon
or thereunder which requires any material disclosure, investigation, cleanup,
remediation, monitoring, abatement, deed or use restriction by the Company, or
which would be expected to give rise to any other material liability or damages
to the Company under any Environmental Laws.

                    (c)              The Company has not arranged for the
disposal of any Hazardous Material, or transported any Hazardous Material, in a
manner that has given, or could reasonably be expected to give, rise to any
material liability for any damages or costs of remediation.

                    (d)              The Company has made available to Parent
copies of all environmental studies, investigations, reports or assessments
concerning the Company, the Company Leased Premises and any real property
currently or previously owned or operated by the Company.

            Section 4.15        Compliance with Applicable Law. Each of the
Company and its Subsidiaries is in compliance and has complied at all times with
all Laws applicable to the Company and its Subsidiaries, except such
non-compliance as would not have a Company Material Adverse Effect. Except as
would not have a Company Material Adverse Effect, no claims or complaints from
any Governmental Entities or other Persons have been asserted or received by the
Company or its Subsidiaries within the past three years related to or affecting
the Company or its Subsidiaries and, to the knowledge of the Company, no claims
or complaints are threatened, alleging that the Company or its Subsidiaries are
in violation of any Laws or Permits applicable to the Company and its
Subsidiaries. To the knowledge of the Company, no investigation, inquiry or
review by any Governmental Entity with respect to the Company or its
Subsidiaries is pending or threatened. The subject matter of Sections 4.9, 4.14
and 4.20 are excluded from the provisions of this Section 4.15 and the
representations and warranties of the Company with respect to those subject
matters are exclusively set forth in those referenced sections.

            Section 4.16        Permits. Except as would not have a Company
Material Adverse Effect, each of the Company and its Subsidiaries has all the
Permits (the “Company Permits”) that are necessary for the Company and its
Subsidiaries to conduct their business and operations in compliance with all
applicable Laws and the Company and its Subsidiaries have complied in all
material respects with all of the terms and requirements of the Company Permits.

21

--------------------------------------------------------------------------------

            Section 4.17        Employee Matters.

                    (a)              Section 4.17(a) of the Company Disclosure
Statement includes a complete list of all Employee Benefit Plans.

                    (b)              With respect to each Employee Benefit Plan,
the Company has delivered or made available to Parent a true, correct and
complete copy of: (i) each writing constituting a part of such Employee Benefit
Plan, including without limitation all plan documents, employee communications,
benefit schedules, trust agreements, and insurance contracts and other funding
vehicles; (ii) the most recent Annual Report (Form 5500 Series) and accompanying
schedule, if any; (iii) the current summary plan description and any material
modifications thereto, if any (in each case, whether or not required to be
furnished under ERISA); (iv) the most recent annual financial report, if any;
(v) the most recent actuarial report, if any; and (vi) the most recent
determination letter from the Internal Revenue Service, if any. Except as
specifically provided in the foregoing documents delivered or made available to
Parent, as of the date of this Agreement there are no amendments to any Employee
Benefit Plan that have been adopted or approved nor has the Company or any of
its Subsidiaries undertaken to make any such amendments or to adopt or approve
any new Employee Benefit Plan.

                    (c)              The Internal Revenue Service has issued a
favorable determination letter with respect to each Employee Benefit Plan that
is intended to be a “qualified plan” within the meaning of Section 401(a) of the
Code (“Qualified Plans”) that has not been revoked and, to the knowledge of the
Company, there are no existing circumstances and no events have occurred that
would reasonably be expected to adversely affect the qualified status of any
Qualified Plan.

                    (d)              All contributions required to be made to
any Employee Benefit Plan by applicable Law or regulation or by any plan
document or other contractual undertaking, and all premiums due or payable with
respect to insurance policies funding any Employee Benefit Plan, for any period
through the date hereof, have been timely made or paid in full.

                    (e)              With respect to each Employee Benefit Plan,
the Company and its Subsidiaries have complied, and are now in compliance, in
all material respects, with all provisions of ERISA, the Code and all Laws and
regulations applicable to such Employee Benefit Plans. Each Employee Benefit
Plan has been administered in all material respects in accordance with its
terms. There is not now, nor do any circumstances exist that would reasonably be
expected to give rise to, any requirement for the posting of security with
respect to any Employee Benefit Plan or the imposition of any Lien (except for
Permitted Liens) on the assets of the Company or any of its Subsidiaries under
ERISA or the Code.

                    (f)              No Employee Benefit Plan is subject to
Title IV or Section 302 of ERISA or Section 412 or 4971 of the Code.

                    (g)              (i) No Employee Benefit Plan is a
Multiemployer Plan or a plan that has two or more contributing sponsors at least
two of whom are not under common control, within the meaning of Section 4063 of
ERISA (a “Multiple Employer Plan”); (ii) none of the Company and its
Subsidiaries nor any of their respective ERISA Affiliates has, at any time
during the last six years, contributed to or been obligated to contribute to any
Multiemployer Plan or Multiple

22

--------------------------------------------------------------------------------

Employer Plan; and (iii) none of the Company and its Subsidiaries nor any of
their respective ERISA Affiliates has incurred any Withdrawal Liability that has
not been satisfied in full.

                    (h)              There does not now exist, nor do any
circumstances exist that would reasonably be expected to result in, any
Controlled Group Liability that would be a liability of the Company or any of
its Subsidiaries following the Closing.

                    (i)              The Company and its Subsidiaries have no
liability for life, health, medical or other welfare benefits to former
employees or beneficiaries or dependents thereof, except for health continuation
coverage as required by Section 4980B of the Code or Part 6 of Title I of ERISA
and at no expense to the Company and its Subsidiaries. There has been no
communication to employees by the Company or any of its Subsidiaries which would
reasonably be interpreted to promise or guarantee such employees retiree health
or life insurance or other retiree death benefits on a permanent basis.

                    (j)              Neither the execution and delivery of this
Agreement nor the consummation of the transactions contemplated hereby will
(either alone or in conjunction with any other event) (i) require the funding of
any trust or other funding vehicle, (ii) result in, cause the accelerated
vesting, funding or delivery of, or increase the amount or value of, any payment
(including forgiveness of indebtedness) or benefit to any employee, officer or
director of the Company or any of its Subsidiaries, or (iii) result in any
limitation on the right of the Company or any of its Subsidiaries to amend,
merge or terminate any Employee Benefit Plan or related trust. Without limiting
the generality of the foregoing, no amount paid or payable (whether in cash, in
property, or in the form of benefits) by the Company or any of its Subsidiaries
in connection with the transactions contemplated hereby (either solely as a
result thereof or as a result of such transactions in conjunction with any other
event) will be an “excess parachute payment” within the meaning of Section 280G
of the Code.

                    (k)              No labor organization or group of employees
of the Company or any of its Subsidiaries has made a pending demand for
recognition or certification, and there are no representation or certification
proceedings or petitions seeking a representation proceeding presently pending
or threatened to be brought or filed, with the National Labor Relations Board or
any other labor relations tribunal or authority. There are no organizing
activities, strikes, work stoppages, slowdowns, lockouts, material arbitrations
or material grievances, or other material labor disputes pending or threatened
against or involving the Company or any of its Subsidiaries. Each of the Company
and its Subsidiaries is in compliance with all applicable Laws and collective
bargaining agreements respecting employment and employment practices, terms and
conditions of employment, wages and hours and occupational safety and health.

                    (l)              None of the Company and its Subsidiaries
nor any other Person, including any fiduciary, has engaged in any “prohibited
transaction” (as defined in Section 4975 of the Code or Section 406 of ERISA),
which would reasonably be expected to subject any of the Employee Benefit Plans
or their related trusts, the Company, any of its Subsidiaries or any person that
the Company or any of its Subsidiaries has an obligation to indemnify, to any
material Tax or penalty imposed under Section 4975 of the Code or Section 502 of
ERISA.

23

--------------------------------------------------------------------------------

                     (m)              Each Employee Benefit Plan that is a
“nonqualified deferred compensation plan” within the meaning of Section
409A(d)(1) of the Code (a “Nonqualified Deferred Compensation Plan”) and any
award thereunder, in each case that is subject to Section 409A of the Code, has
been operated in compliance in all material respects with Section 409A of the
Code, based upon a good faith, reasonable interpretation of Section 409A of the
Code and the final regulations issued thereunder or Internal Revenue Service
Notice 2005-1.

                     (n)              Each Company Option (i) was granted in
compliance with all applicable Laws and all of the terms and conditions of the
Company Stock Plan pursuant to which it was issued, (ii) has an exercise price
per share of Company Common Stock equal to or greater than the fair market value
of a share of Company Common Stock on the date of such grant, and (iii) has a
grant date identical to the date on which the Company Board of Directors or
compensation committee actually awarded such Company Option.

            Section 4.18        Insurance.

                    (a)              Except as would not have a Company Material
Adverse Effect, the insurance policies and surety bonds which the Company and
its Subsidiaries maintain with respect to their assets, Liabilities, employees,
officers or directors (“Company Insurance Policies”), (i) are in full force and
effect and will not lapse or be subject to suspension, modification, revocation,
cancellation, termination or nonrenewal by reason of the execution, delivery or
performance of any Transaction Document or consummation of the Transaction; and
(ii) are sufficient for compliance with all requirements of Law and Contracts of
the Company and its Subsidiaries. The Company and its Subsidiaries are current
in all premiums or other payments due under each Company Insurance Policy and
have otherwise performed in all material respects all of their respective
obligations thereunder.

                    (b)              The Company or its Subsidiaries have not
received during the past three years from any insurance carrier with which it
has carried any material insurance (i) any refusal of coverage or notice of
material limitation of coverage or any notice that a defense will be afforded
with reservation of rights in respect of claims that are or would be reasonably
be expected to be material to the Company or its Subsidiaries or (ii) any notice
of cancellation or any notice that any insurance policy is no longer in full
force or effect or will not be renewed or that the issuer of any Company
Insurance Policy is not willing or able to perform its obligations thereunder.

            Section 4.19       Transactions with Affiliates.

                    (a)              Except for agreements related to employment
with the Company or its Subsidiaries or as otherwise provided in Section 4.19(a)
of the Company Disclosure Statement, (i) there are no transactions, agreements,
arrangements or understandings between the Company or any of its Subsidiaries,
on the one hand, and any director, officer or stockholder (or Affiliate thereof)
of the Company, on the other hand, that would be required to be disclosed under
Item 404 of Regulation S-K under the Securities Act (if the Securities Act were
applicable to the Company), (ii) no director, officer or employee of the Company
or its Subsidiaries or Affiliate of the Company (other than its Subsidiaries)
has any material interest in any Company Material

24

--------------------------------------------------------------------------------

Contract, material tangible asset or material Business Intellectual Property
(other than through such Person’s equity interest) that is used by the Company
or its Subsidiaries in the conduct of its business as it has been conducted
prior to the Closing Date, and (iii) no Affiliate of any director, officer or
employee of the Company or its Subsidiaries has entered into any agreement
whereby such Person owes any material Indebtedness to or is owed any material
Indebtedness from any of the Company or its Subsidiaries, other than employment
relationships and compensation, benefits, repayment of travel, entertainment and
other advances made in the ordinary course of business.

                     (b)              The agreements set forth on Section
4.19(b) of the Company Disclosure Statement shall have been terminated prior to
the Effective Time without current or future obligations or liabilities
applicable to or on the Company, Parent or any of their respective Subsidiaries
(and copies of the related termination agreements shall have been provided to
Parent).

            Section 4.20        Business Intellectual Property.

                     (a)              Subject to Sections 4.20(d)(iv) through
4.20(d)(viii), each of the Company and its Subsidiaries owns or has a valid
license or right to use all Business Intellectual Property, free and clear of
any liens and security interests (except Permitted Liens).

                     (b)              Section 4.20(b) of the Company Disclosure
Statement sets forth as of the date hereof all applications, patents,
registrations and issuances for all Business Intellectual Property, owned by the
Company and its Subsidiaries, and all material license agreements relating to
any Business Intellectual Property (other than license agreements (i) in which
grants of Business Intellectual Property are incidental or (ii) granting rights
to use readily available commercial software) to which the Company or any of its
Subsidiaries is a party.

                     (c)              The consummation of the transactions
contemplated by this Agreement will not materially impair or materially alter
the right of the Company and its Subsidiaries to use the Business Intellectual
Property or Developed Software, any computer software used by the Company and
its Subsidiaries in the ordinary course of business, or any information
technology, telecommunications, network and peripheral equipment used by the
Company and its Subsidiaries.

                     (d)              Except as would not have a Company
Material Adverse Effect:

                                      (i)              there are no
infringement, opposition, interference or cancellation suits, Actions or
proceedings pending or, to the knowledge of the Company, threatened, before any
court, patent office or registration authority in any jurisdiction against the
Company or its Subsidiaries with respect to any Business Intellectual Property;

                                      (ii)              no person is infringing
or misappropriating, or has infringed or misappropriated any of the Business
Intellectual Property; provided that, with respect to the intellectual property
acquired by the Company in the acquisition of Networkcar, this representation in
this clause (ii) shall only apply to infringements or misappropriations since
the Networkcar Acquisition Date;

25

--------------------------------------------------------------------------------

                                      (iii)              the material Business
Intellectual Property that is registered and owned by the Company or its
Subsidiaries is valid, enforceable and subsisting and nothing has been done or
omitted to be done which may cause any of it to cease to be so;

                                      (iv)              the manufacturing,
importation, use, practice, sale and offer for sale of the products and services
of any of the Company and its Subsidiaries, and any and all activities of any of
the Company and its Subsidiaries, including the Generation 1 Products and
Services, as currently conducted, does not infringe or misappropriate and have
not infringed or misappropriated any intellectual property of any third party;

                                      (v)              since the Networkcar
Acquisition Date, the Company and its Subsidiaries have not received any written
claim or notice that the manufacturing, importation, use, practice, sale, offer
for sale of any products or services of any of the Company and its Subsidiaries,
or any other activities of any of the Company and its Subsidiaries, infringe or
misappropriate, or have infringed or misappropriated, any intellectual property
of any third party, where such claim or notice (A) remains unresolved or (B)
exposes the Company to any liability, whether contingent or otherwise;

                                      (vi)              the Company and its
Subsidiaries are licensed or otherwise have the legal right to use all computer
programs owned by a third party which are used by the Company or its
Subsidiaries in the ordinary course of business (“Developed Software”);

                                      (vii)              each of the Company and
its Subsidiaries owns or has the legal right to use all computer programs
designed, written, developed or configured by, on behalf of, or for the use of,
the Company or its Subsidiaries which are used by the Company or its
Subsidiaries in the ordinary course of business, except for any Developed
Software; and

                                      (viii)              the Company and its
Subsidiaries own or otherwise have the legal right to use all information
technology, telecommunications, network and peripheral equipment used by the
Company and its Subsidiaries.

            Section 4.18        Sufficiency of Assets. The business and
operations of the Company and its Subsidiaries, taken together, constitute
substantially all of the business reflected on the Company Financial Statements
as of December 31, 2007.

            Section 4.22        Stockholder Approval. In accordance with the
DGCL and the Company’s Organizational Documents, the stockholders of the Company
will, on the date hereof, by written consent, approve and adopt the Merger
Agreement, the Merger and the other transactions contemplated hereby, and such
consent shall not be rescinded, revoked or impaired in any manner. Other than
such consent, no other vote, approval or consent of holders of the securities of
the Company is required to authorize and approve the consummation of the
Transaction.

            Section 4.23        Relationships with Customers, Suppliers and
Research Collaborators. Section 4.23 of the Company Disclosure Statement sets
forth a list of the Company’s top five customers (together with DaimlerChrysler
Company and Mercedes-Benz USA, the “Customers”) and top five Suppliers, in each
case listing the dollar amounts paid to the Company by and to such Customers and
Suppliers for the fiscal year ended December 31, 2007. No such Customer

26

--------------------------------------------------------------------------------

or Supplier has cancelled or otherwise terminated or materially reduced or
materially and adversely modified its relationship with the Company, nor has any
such Customer or Supplier expressed to the Company its intention to do any of
the foregoing. To the knowledge of the Company, no research collaborator of the
Company has expressed to the Company its intention to cancel or otherwise
terminate or materially reduce or materially and adversely modify its
relationship with the Company.

            Section 4.24        Trust Account. The Company hereby acknowledges
that it has reviewed the final prospectus of Parent, dated January 11, 2008 (the
“Prospectus”) and the Investment Management Trust Agreement by and between
Parent and Continental Stock Transfer & Trust Company, dated as of January 11,
2008 (the “Trust Agreement”), and is aware that disbursements from the Trust
Account are available only in the limited circumstances set forth therein.

            Section 4.25        Section 203 of the DGCL. Prior to the date of
this Agreement, the Company Board of Directors has taken all action necessary so
that the restrictions on business combinations contained in Section 203 of the
DGCL will not apply with respect to or as a result of this Agreement, the
Company Support Agreement, any other Transaction Documents or the transactions
contemplated hereby or thereby, including the Merger, without any further action
on the part of the Company’s stockholders or the Board of the Directors of the
Company. No other state takeover statute is applicable to the Merger.

            Section 4.26        No Additional Representations. The Company
acknowledges that neither Parent, its officers, directors or stockholders, nor
any Person has made any representation or warranty, express or implied, of any
kind, including without limitation any representation or warranty as to the
accuracy or completeness of any information regarding Parent furnished or made
available to the Company and any of its representatives, in each case except as
expressly set forth in Article V (as modified by the Parent Disclosure
Statement).

ARTICLE V

REPRESENTATIONS AND WARRANTIES OF PARENT

     Except as set forth in the Parent Disclosure Statement (subject to Section
9.10), Parent represents and warrants to the Company as follows:

            Section 5.1        Organization.

                     (a)              Parent is a corporation duly incorporated,
validly existing and in good standing under the Laws of the State of Delaware.
Parent has all requisite corporate or other power and authority to own, lease
and operate its assets and properties and to carry on its business as presently
conducted and as it will be conducted through the Closing Date. Parent is duly
qualified to transact business in each jurisdiction in which the ownership,
leasing or holding of its properties or the conduct or nature of its business
makes such qualification necessary, except where the failure to be so qualified
would not have a Parent Material Adverse Effect.

27

--------------------------------------------------------------------------------

Parent is not, and has not been, in violation of any of the provisions of its
Organizational Documents.

                     (b)              Parent does not have any Subsidiaries or
own beneficially or otherwise, directly or indirectly, any Equity Securities or
ownership interest in, or have any obligation to form or participate in, any
other Person (including the Company). No Person “related” to the Parent (within
the meaning of Treasury Regulations Section 1.368 -(e)(4)) owns, beneficially or
otherwise, any Equity Securities or any other ownership interest in the Company,
or has any right or obligations to acquire any such Equity Securities or other
ownership interest, other than pursuant to this Agreement.

            Section 5.2        Authority. Parent has the corporate power,
authority and legal right to execute and deliver each Transaction Document
delivered or to be delivered by it and to perform all of its obligations
hereunder and thereunder. The execution and delivery of this Agreement and each
Transaction Document to which Parent is a party has been duly and validly
authorized by all necessary corporate action on the part of Parent, and no
further corporate proceedings on the part of Parent are necessary to authorize
this Agreement and each Transaction Document to which Parent is a party, or to
consummate the transactions contemplated hereby, other than the Parent
Stockholder Approval.

            Section 5.3        Binding Obligation. This Agreement and each
Transaction Document delivered or to be delivered by Parent has been duly
authorized, executed and delivered by Parent and assuming the valid execution
and delivery by the other parties thereto constitutes the legal, valid and
binding obligation of Parent, enforceable against Parent in accordance with its
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar Laws relating to or affecting the
enforcement of creditors’ rights in general and by general principles of equity
(regardless of whether enforcement is sought in equity or at law).

            Section 5.4        No Breach. None of the execution, delivery or
performance by Parent of any Transaction Document delivered or to be delivered
by it or the consummation of the Transaction does or will, with or without the
giving of notice or the lapse of time or both (a) except as would not have a
Parent Material Adverse Effect, result in the creation of any Lien upon any of
the properties or assets of Parent (except for Permitted Liens), or (b) conflict
with, or result in a breach or violation of or a default under, or give rise to
a right of amendment, termination, cancellation or acceleration of any
obligation or to a loss of a benefit under (i) any Organizational Documents of
Parent, (ii) any Parent Contract or (iii) assuming compliance with the matters
referred to in Section 5.6 of the Parent Disclosure Statement, any Law, license,
Permit or other requirement to which Parent’s properties or assets are subject,
except, in the case of clauses (ii) and (iii), for any conflicts, breaches,
violations or defaults as would not have a Parent Material Adverse Effect.

            Section 5.5        No Brokers. There is no investment banker,
broker, finder or other intermediary which has been retained by or is authorized
to act on behalf of Parent who is or will be entitled to any fee, commission or
payment from Parent in connection with the negotiation, preparation, execution
or delivery of any Transaction Document or the consummation of the Transaction.

28

--------------------------------------------------------------------------------

            Section 5.6        Governmental Approvals. Except as would not have
a Parent Material Adverse Effect, any approval required pursuant to the HSR Act
or expressly contemplated by this Agreement, no Consent or Order of, with or to
any Governmental Entity is required to be obtained or made by or with respect to
Parent in connection with the execution, delivery and performance by Parent of
any Transaction Document or the consummation by Parent of the Transaction.

            Section 5.7        Capitalization.

                     (a)              The Parent Disclosure Statement sets forth
(i) the authorized Equity Securities of Parent, (ii) the number of Equity
Securities of Parent that are issued and outstanding, (iii) the number of Equity
Securities of Parent held in treasury, and (iv) the number of Equity Securities
of Parent that are reserved for issuance.

                     (b)              No shares of capital stock or other
securities of Parent (other than the Parent Common Stock and the Parent
Warrants) are issued, reserved for issuance or outstanding. All of the
outstanding shares of Parent Common Stock are duly authorized, validly issued,
fully paid and non-assessable and were not issued in violation of, and are not
subject to, any preemptive rights. There are no bonds, debentures, notes or
other Indebtedness of any type whatsoever of Parent having the right to vote (or
convertible into, or exchangeable for, securities having the right to vote) on
any matters on which any stockholders of Parent may vote. Other than the Parent
Warrants, the rights granted to the Company under this Agreement and pursuant to
the Transaction Documents, there are no outstanding options, warrants, calls,
demands, stock appreciation rights, Contracts or other rights of any nature to
purchase, obtain or acquire from Parent, or otherwise relating to, or any
outstanding securities or obligations convertible into or exchangeable for, or
any voting agreements with respect to, any shares of capital stock of Parent or
any other securities of Parent and, other than as set forth in Section 5.7(b) of
the Parent Disclosure Statement, Parent is not obligated, pursuant to any
securities, options, warrants, calls, demands, Contracts or other rights of any
nature or otherwise, now or in the future, contingently or otherwise, to issue,
deliver, sell, purchase or redeem any capital stock of Parent, any other
securities of Parent or any interest in or assets of Parent to or from any
Person or to issue, deliver, sell, purchase or redeem any stock appreciation
rights or other Contracts relating to any capital stock or other securities of
Parent to or from any Person.

                     (c)              Except as contemplated by the Transaction
Documents, there are no registration rights, and there is no voting trust,
proxy, rights plan, anti-takeover plan or other Contracts or understandings to
which Parent is a party or by which Parent is bound with respect to any Equity
Security of Parent.

                     (d)              As a result of the consummation of the
Transaction, no shares of capital stock, warrants, options or other securities
of Parent are issuable and no rights in connection with any shares, warrants,
rights, options or other securities of Parent accelerate or otherwise become
triggered (whether as to vesting, exercisability, convertibility or otherwise).

            Section 5.8        Absence of Undisclosed Liabilities.

29

--------------------------------------------------------------------------------

                     (a)              Parent has no Liabilities of any kind or
character except for Liabilities (i) in the amounts set forth or reserved on the
March 31, 2008 Parent balance sheet or the notes thereto, as included in the
Form 10-Q Parent filed with the SEC on May 14, 2008 (the “March 31, 2008 Parent
Balance Sheet”), including contingent liabilities, (ii) arising after March 31,
2008 in the ordinary course of business, (iii) incurred in connection with this
Agreement or the Transaction, or (iv) which are not, individually or in the
aggregate, material; provided, that any Liabilities outstanding as of the date
hereof in excess of $25,000 individually which are not set forth or reserved on
the March 31, 2008 Parent Balance Sheet are set forth in Section 5.8(a) of the
Parent Disclosure Statement.

            Section 5.9        Absence of Certain Changes.

                     (a)              Since March 31, 2008 and until the date
hereof, Parent has conducted its business only in the ordinary course in all
material respects and there has not been a Parent Material Adverse Effect.

                     (b)              Since March 31, 2008 and until the date
hereof, Parent has not taken any action which, if taken after the date hereof
and prior to the Closing without the prior written consent of the Company, would
violate Sections 6.1(d)(i) – (ix) hereof.

            Section 5.10        Taxes.

                     (a)              Parent has filed all material Tax Returns
required to be filed by it (“Parent Tax Returns”) and has made correct and
complete copies of all such Parent Tax Returns available to the Company. All
such Parent Tax Returns were correct and complete in all material respects. All
Parent Tax Returns have been timely filed with the appropriate taxing
authorities in all jurisdictions in which such Parent Tax Returns are or were
required to be filed or requests for extensions have been timely filed and any
such extensions have been granted and have not expired.

                     (b)              All material Taxes due and owing by Parent
have been paid or adequate reserves for the payment thereof have been
established on the March 31, 2008 Parent Balance Sheet.

                     (c)              All material Taxes of Parent required to
be paid with respect to any completed and settled audit, examination or
deficiency Action with any taxing authority have been paid in full.

                     (d)              There is no audit, examination, claim,
assessment, levy, deficiency, administrative or judicial proceeding, lawsuit or
refund Action pending or threatened in writing with respect to any material
Taxes of Parent, and no taxing authority has given written notice of the
commencement of any audit, examination or deficiency Action with respect to any
such Taxes. Parent has delivered to the Company correct and complete copies of
all material Tax examination reports, closing agreements and statements of Tax
deficiencies assessed against or agreed to by Parent filed or received since
December 31, 2006.

30

--------------------------------------------------------------------------------

                     (e)              There are no outstanding Contracts or
waivers extending the statutory period of limitations applicable to any claim
for, or the period for the collection or assessment of, material Taxes of Parent
due for any taxable period.

                     (f)              Parent has not received written notice of
any claim, and, to the knowledge of Parent, no claim has ever been made, by any
taxing authority in a jurisdiction where Parent does not file Parent Tax Returns
that Parent is or may be subject to taxation by that jurisdiction.

                     (g)              No Liens for Taxes exist with respect to
any of the assets or properties of Parent, except for Permitted Liens.

                     (h)              Parent has not requested, nor is the
subject of or bound by, any private letter ruling, technical advise memorandum,
closing agreement or similar ruling, memorandum or agreement with any taxing
authority with respect to any material Taxes, nor is any such request
outstanding.

                     (i)              Parent has not participated in a “listed
transaction,” as defined in Treasury Regulation § 1.6011 -4(b)(2).

                     (j)              Parent is not aware of any fact or
circumstance that could reasonably be expected to prevent the Merger from
qualifying as a “reorganization” within the meaning of Section 368(a) of the
Code.

            Section 5.11        Assets and Properties.

                     (a)              Parent has (i) good title to all of its
real or tangible material assets and properties (whether real, personal or
mixed, or tangible) (including all assets and properties recorded on the March
31, 2008 Parent Balance Sheet, other than assets and properties disposed of in
the ordinary course of business since December 31, 2007) and (ii) valid
leasehold interests in all of its real or tangible assets and properties which
it leases, in each case (with respect to both clauses (i) and (ii) above), free
and clear of any Liens, other than Permitted Liens.

                     (b)              Parent does not own or lease any real
property.

            Section 5.12        Contracts.

                     (a)              Section 5.12 of the Parent Disclosure
Statement lists all of the Parent Contracts.

                     (b)              Each Parent Contract is valid, binding and
enforceable against Parent and, to the knowledge of Parent, against each other
party thereto in accordance with its terms, and is in full force and effect.
Parent has performed all material obligations required to be performed by it to
date under, and is not in material default or delinquent in performance, status
or any other respect (claimed or actual) in connection with, any Parent
Contract, and no event has occurred which, with due notice or lapse of time or
both, would constitute such a default thereunder. To the knowledge of Parent, no
other party to any Parent Contract is in material default in respect

31

--------------------------------------------------------------------------------

thereof, and no event has occurred which, with notice or lapse of time or both,
would constitute such a default, except in each case as would not have a Parent
Material Adverse Effect.

            Section 5.13        Litigation. There are no material Actions
pending or, to the knowledge of Parent, threatened, before any Governmental
Entity, or before any arbitrator, of any nature, brought by or against any of
Parent or, to the knowledge of Parent, any of its respective officers or
directors involving or relating to Parent or the assets, properties or rights of
Parent or the transactions contemplated by this Agreement. There is no material
judgment, decree, injunction, rule or order of any Governmental Entity or before
any arbitrator, of any nature outstanding or, to the knowledge of Parent,
threatened against Parent.

            Section 5.14        Environmental Matters. Except as would not have
a Parent Material Adverse Effect, Parent does not have any Liability under any
applicable Environmental Law or under any Contract with respect to or as a
result of the presence, discharge, generation, treatment, storage, handling,
removal, disposal, transportation or Release of any Hazardous Material.

            Section 5.15        Compliance with Applicable Law. Except as would
not have a Parent Material Adverse Effect, (i) Parent is in compliance and has
complied with all Laws applicable to Parent and its business, and (ii) no claims
or complaints from any Governmental Entities or other Persons have been asserted
or received by Parent since formation related to or affecting Parent and its
business and, to the knowledge of Parent, no claims or complaints are
threatened, alleging that Parent is in violation of any Laws or Permits
applicable to Parent and its business.

            Section 5.16        Permits. There are no Permits that are necessary
for Parent to operate its business and to own and use its assets in compliance
with all applicable Laws.

            Section 5.17        Insurance. Except for directors’ and officers’
liability insurance, Parent does not maintain any insurance policies or surety
bonds.

            Section 5.18        Parent SEC Reports.

                     (a)              Parent has timely filed all required
registration statements (including the registration statement on Form S-1 (File
No. 333-145759)), reports, schedules, forms, statements and other documents
required to be filed by it with the SEC since January 1, 2008 (collectively, as
they have been amended since the time of their filing and including all exhibits
thereto, the “Parent SEC Reports”). None of the Parent SEC Reports, as of their
respective dates (or if amended or superseded by a filing prior to the date of
this Agreement or the Closing Date, then on the date of such filing), contained
any untrue statement of a material fact or omitted to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances under which they were made, not misleading. The
audited financial statements and unaudited interim financial statements, if any,
(including, in each case, the notes and schedules, if any, thereto) included in
the Parent SEC Reports complied as to form in all material respects with the
published rules and regulations of the SEC with respect thereto, were prepared
in accordance with GAAP applied on a consistent basis during the periods
involved (except as may be indicated therein or in the notes thereto and except
with respect to unaudited statements as permitted by Form 10-Q of the SEC) and
fairly present (subject, in the case of the unaudited interim financial
statements included therein, to normal year-end adjustments and the absence of
32

--------------------------------------------------------------------------------

complete footnotes) in all material respects the financial position of Parent as
of the respective dates thereof and the results of their operations and cash
flows for the respective periods then ended.

                     (b)              The information in the Proxy Statement
(other than information relating to the Company supplied by the Company for
inclusion in the Proxy Statement) will not, as of the date of its distribution
to the Parent Stockholders (or any amendment or supplement thereto) or at the
time of the Parent Stockholders’ Meeting, contain any statement which, at such
time and in light of the circumstances under which it is made, is false or
misleading with respect to any material fact, or omits to state any material
fact required to be stated therein or necessary in order to make the statement
therein not false or misleading.

            Section 5.19        Required Vote of the Parent Stockholders. The
affirmative vote of holders of a majority of the shares of Parent Common Stock
(i) issued in its initial public offering present and voting at the Parent
Stockholders Meeting to approve the Transaction contemplated by this Agreement,
(ii) present and voting to approve the issuance and sale of the Parent Common
Stock (to the extent that such issuance requires stockholder approval under the
rules of the American Stock Exchange), assuming a quorum is present at the
Parent Stockholders Meeting, and (iii) outstanding to approve amendments to the
Certificate of Incorporation of Parent as required so that the Certificate of
Incorporation of Parent can be amended and restated in the form set forth on
Exhibit B, are the only votes of holders of securities of Parent which are
required to obtain the Parent Stockholder Approval and to authorize the
consummation of the Transaction (provided that, even if such vote were obtained,
the Parent Stockholder Approval shall be deemed not to have occurred if holders
of 30% or more of the shares of Parent Common Stock that were issued in Parent’s
initial public offering vote against the Transaction and properly elect
conversion of their shares).

            Section 5.20        Transactions with Affiliates. Except as
contemplated by the Transaction Documents, there are no Contracts or
transactions between Parent and any other Person of a type that would be
required to be disclosed under Item 404 of Regulation S-K under the Securities
Act and the Exchange Act and no loans by Parent to any of its employees,
officers or directors, or any of its Affiliates.

            Section 5.21        No Additional Representations. Parent
acknowledges that neither the Company, its officers, directors or stockholders,
nor any Person has made any representation or warranty, express or implied, of
any kind, including without limitation any representation or warranty as to the
accuracy or completeness of any information regarding the Company furnished or
made available to Parent and any of its representatives, in each case except as
expressly set forth in Article IV (as modified by the Company Disclosure
Statement).



ARTICLE VI





COVENANTS AND AGREEMENTS



            Section 6.1        Conduct of Business. Except (i) as required by
the Transaction Documents or Law; (ii) as set forth in Section 6.1 of each of
the Company Disclosure Statement or Parent Disclosure Statement, as applicable;
(iii) in the case of the Company, with the consent

33

--------------------------------------------------------------------------------

in advance in writing by Parent, such consent not to be unreasonably withheld,
conditioned or delayed; or (iv) in the case of Parent with the consent of the
Company, such consent not to be unreasonably withheld, conditioned or delayed,
at all times during the period commencing with the execution and delivery of
this Agreement and continuing until the earlier to occur of the termination of
this Agreement and the Closing Date:

                     (a)              The Company shall (and shall cause each of
its Subsidiaries to):

                                      (i)              carry on its business in
all material respects in the ordinary course of business; and

                                      (ii)              use reasonable best
efforts to (A) preserve intact relationships with Hughes Communications, Inc.
and automobile manufacturers with which it has contractual relationships (“OEM
Relationships”) and (B) keep available the services of its present officers and
key employees.

                     (b)              Without limiting Section 6.1(c) hereof,
the Company shall not, nor will it cause or permit any of its Subsidiaries to,
do any of the following:

                                      (i)              propose to adopt any
amendments to or amend its Organizational Documents that would prevent, restrict
or otherwise impair the consummation of the Transaction or the Reorganization
Actions in accordance with the terms hereof or be reasonably expected to
materially delay such consummation;

                                      (ii)              except as may be
required pursuant to rights existing on the date hereof, authorize for issuance,
issue, sell, deliver or agree or commit to issue, sell or deliver (whether
through the issuance or granting of options, warrants, other equity-based
(whether payable in cash, securities or other property or any combination of the
foregoing) commitments, subscriptions, rights to purchase or otherwise) Equity
Securities for net consideration of more than $75,000,000 in the aggregate;
provided that (A) any issuance of Equity Securities permitted by the foregoing
shall be completed not later than ten Business Days prior to the Proxy Statement
Date; (B) no purchasers or other recipients of such Equity Securities shall be
entitled to, nor shall any such purchasers receive, any dividends or other
distributions upon the Equity Securities following the Effective Time; (C) any
such Equity Securities issued in a form other than shares of Company Common
Stock or Company Options shall be converted into shares of Company Common Stock
immediately prior to the Effective Time; (D) as a condition precedent to the
purchase or issuance of Equity Securities (other than Credit Facility Warrants),
the Company shall require the purchasers or other recipients of such Equity
Securities to (x) vote in favor of approval of the Merger contemplated by this
Agreement in any stockholder vote or consent and (y) agree to (I) not transfer
such Equity Securities (in the same manner that the Company Stockholders are
prohibited from doing so under the Company Support Agreement) prior to the
termination of this Agreement and (II) not transfer any Transaction Shares,
Converted Options or Converted Option Shares that such purchaser or recipient
receives in connection with the Merger (in the same manner (other than the
length of such lock-up period) that the Company Stockholders will be prohibited
from doing so under the Shareholders Agreement) until the later of (a) six
months following

34

--------------------------------------------------------------------------------

the Closing or (b) one year following the issuance of such Equity Securities;
(E) any agreements or documents to which such purchaser or recipient is a party
or which is applicable to such Equity Securities or the issuance thereof shall
be terminated (without liability to any party thereto) prior to the Closing
(other than this Agreement, the other Transaction Documents and any reasonable
and customary registration rights agreement) and (F) as soon as practicable
prior to any such issuance the Company shall notify Parent with details and
information surrounding such issuance (including all financial and legal terms
of the issuance and the name of the counterparty), provided, the foregoing
provisions of this Section 6.1(b)(ii) (other than clauses (A) through (E), which
shall be applicable) shall not apply to any issuance of Equity Securities (i) in
the form of Company Options in the ordinary course to employees, advisers or
consultants in connection with the performance of services for or on behalf of
the Company, (ii) to any Person with which the Company has a commercial
relationship, provided such issuance is primarily for purposes other than a
capital raising transaction and (iii) in the form of Credit Facility Warrants in
connection with additional borrowings under the Credit Facility (provided that
such Credit Facility Warrants issued from and after the date hereof shall be no
less favorable to the Company as the Credit Facility Warrants that are
outstanding as of the date hereof (including, without limitation, with respect
to providing for the automatic exercise thereof upon the consummation of the
Transaction)). Under no circumstances shall any issuance of Equity Securities by
the Company materially impair the consummation of the Transaction in accordance
with the terms hereof or be reasonably expected to materially delay such
consummation;

                                      (iii)              except as may be
required pursuant to rights described on Section 6.1(b)(iii) of the Company
Disclosure Statement, acquire or redeem, directly or indirectly, or amend any of
its securities;

                                      (iv)              make any distribution or
declare, pay or set aside any dividend with respect to, or split, combine or
reclassify any shares of capital stock or other Equity Securities;

                                      (v)              propose or adopt a plan
of complete or partial liquidation, dissolution, merger, consolidation,
restructuring, recapitalization or other reorganization of it;

                                      (vi)              forgive any loans to any
of its employees, officers or directors, or any of its Affiliates (other than
the Company’s Subsidiaries);

                                      (vii)              except as permitted
under the Credit Facility, (A) incur or assume any long-term or short-term
Indebtedness or issue any debt securities, or (B) mortgage or pledge any of its
material assets, tangible or intangible, or create or suffer to exist any Lien
thereupon (other than Permitted Liens and licenses of or other grants of rights
to use Business Intellectual Property in the ordinary course of business);

                                      (viii)              acquire (by merger,
consolidation or acquisition of stock or assets) any other Person or any equity
or ownership interest therein that would materially impair

35

--------------------------------------------------------------------------------

the consummation of the Transaction in accordance with the terms hereof or be
reasonably expected to materially delay such consummation;

                                      (ix)              sell or dispose of (by
merger, consolidation or sale of stock or assets) any other Person or any equity
or ownership interest therein (other than Permitted Liens) that would materially
impair the consummation of the Transaction in accordance with the terms hereof
or be reasonably expected to materially delay such consummation;

                                      (x)              make any change in any of
the accounting principles or practices used by it except as required by Law or
GAAP, or as recommended by the independent auditors of the Company;

                                      (xi)              acquire, sell, lease,
license or dispose of any property or assets in any single transaction or series
of related transactions, except for transactions that would not materially
impair the consummation of the Transaction in accordance with the terms hereof
or be reasonably expected to materially delay such consummation;

                                      (xii)              take any action, or
fail to take any action, which action or failure to act could reasonably be
expected to prevent the Merger from qualifying as a “reorganization” within the
meaning of Section 368(a) of the Code;

                                      (xiii)              except with respect to
any transaction with Hughes Communications, Inc. or any of its Subsidiaries,
enter into, renew or amend in any material respect any transaction, agreement,
arrangement or understanding between (A) the Company or any of its Subsidiaries,
on the one hand, and (B) any affiliate of the Company (other than any of the
Company’s Subsidiaries), on the other hand, of a type that would be required to
be disclosed under Item 404 of Regulation S-K under the Securities Act (if the
Company were subject thereto); provided that the Company may terminate the
agreements set forth on Section 4.19(b) of the Company Disclosure Statement;

                                      (xiv)              (A) amend, modify,
waive, release any terms of, or grant, assign or transfer any of its material
rights or claims under, any Contracts governing its OEM Relationships in a
manner materially adverse to the Company or the Company’s Subsidiaries or (B)
terminate any Contracts governing its OEM Relationships;

                                      (xv)              change any material Tax
election, amend any Tax Returns, change any Tax accounting method, settle or
compromise any material Tax liability, or consent to the extension or waiver of
the limitations period applicable to a material Tax claim or assessment;

                                      (xvi)              enter into, amend, or
extend any collective bargaining agreement; or

                                      (xvii)              enter into a Contract
to do any of the foregoing or, notwithstanding anything in this Section 6.1(b),
knowingly take (A) any action which is reasonably expected to result in any of
the conditions to the consummation of the Transaction not being satisfied or (B)
any action which would materially impair the consummation of the

36

--------------------------------------------------------------------------------

Transaction in accordance with the terms hereof or be reasonably expected to
materially delay such consummation.

                     (c)              In addition to the restrictions set forth
in Section 6.1(a) and (b), following the Proxy Statement Date and until the
earlier of the Closing Date or termination of this Agreement, the Company shall
not do any of the following:

                                      (i)              authorize for issuance,
issue, sell, deliver or agree or commit to issue, sell or deliver (whether
through the issuance or granting of options, warrants, other equity-based
(whether payable in cash, securities or other property or any combination of the
foregoing) commitments, subscriptions, rights to purchase or otherwise) any
Equity Securities;

                                      (ii)              except for the issuance
of Company Options in the ordinary course of business consistent with past
practice to newly-hired employees, grant any stock options, stock appreciation
rights, restricted shares, restricted stock units, deferred equity units, awards
based on the value of Company’s capital stock or other equity-based award with
respect to shares of Company Common Stock under the Company Stock Plan or
otherwise, or grant any individual, corporation or other entity any right to
acquire any shares of its capital stock;

                                      (iii)              except as required
under applicable Law or the terms of any Employee Benefit Plan existing as of
the date hereof, (A) increase in any manner the compensation or benefits of any
of the current or former directors, executive officers, key employees,
consultants, independent contractors or other service providers of the Company
or its Subsidiaries (collectively, “Employees”), other than increases in the
ordinary course of business for Employees (other than directors), (B) become a
party to, establish, amend in any manner that increases the costs thereunder,
commence participation in, terminate or commit itself to the adoption of any
stock option plan or other stock-based compensation plan, compensation
(including any employee co-investment fund), severance, pension, retirement,
profit-sharing, welfare benefit, or other employee benefit plan or agreement or
employment agreement with or for the benefit of any Employee (other than (1)
agreements evidencing awards and payments made under Employee Benefit Plans
existing as of the date hereof made in the ordinary course of business or (2)
new arrangements with respect to Employees hired after the date hereof), (C)
accelerate the vesting of or lapsing of restrictions with respect to any
stock-based compensation or other long-term incentive compensation under any
Employee Benefit Plans or employment agreements, (D) cause the funding of any
rabbi trust or similar arrangement or take any action to fund or in any other
way secure the payment of compensation or benefits under any Employee Benefit
Plan, (E) materially change any actuarial or other assumptions used to calculate
funding obligations with respect to any Employee Benefit Plan or change the
manner in which contributions to such plans are made or the basis on which such
contributions are determined, except as may be required by GAAP or applicable
Law, or (F) (x) hire employees in the position of executive officer (except for
replacement hires or hires currently budgeted for) or (y) terminate the
employment of any executive officer, other than termination for cause;

37

--------------------------------------------------------------------------------

                                      (iv)              acquire, sell, lease,
license or dispose of any property or assets in any single transaction or series
of related transactions, except for transactions in the ordinary course of
business;

                                      (v)              acquire (by merger,
consolidation or acquisition of stock or assets) any other Person or any equity
or ownership interest therein for consideration of more than $5 million in the
aggregate;

                                      (vi)              settle or compromise any
pending or threatened Action or pay, discharge or satisfy or agree to pay,
discharge or satisfy any Liability, in each case which is material to the
business (other than (A) the payment of Liabilities in the ordinary course of
business and (B) the payment of Liabilities existing on the date hereof pursuant
to their terms);

                                      (vii)              enter into, renew or
amend in any material respect any transaction, agreement, arrangement or
understanding between (A) the Company or any of its Subsidiaries, on the one
hand, and (B) any affiliate of the Company (other than any of the Company’s
Subsidiaries), on the other hand, of a type that would be required to be
disclosed under Item 404 of Regulation S-K under the Securities Act (if the
Company were subject thereto);

                                      (viii)              (A) enter into a
Contract that would be deemed a Company Material Contract hereunder if in effect
as of the date hereof or (B) amend or modify in any material respect or
terminate any Company Material Contract, or waive, release, grant, assign or
transfer any of its material rights or claims thereunder;

                                      (ix)              waive, settle, or
release any material rights or claims of it (including material claims or rights
relating to Business Intellectual Property) against third parties; or

                                      (x)              enter into a Contract to
do any of the foregoing.

                     (d)              Parent shall not do any of the following:

                                      (i)              propose to adopt any
amendments to or amend its Organizational Documents (other than as provided in
Section 6.2 and Section 6.12);

                                      (ii)              except as required to
consummate the Transaction and to comply with this Agreement, authorize for
issuance, issue, sell, deliver (whether through the issuance or granting of
options, warrants, other equity-based (whether payable in cash, securities or
other property or any combination of the foregoing) securities) any of its
securities;

                                      (iii)              acquire or redeem,
directly or indirectly, or amend any of its securities or make any distribution
or declare, pay or set aside any dividend with respect to, or split, combine or
reclassify any of its equity interests or any shares of capital stock, except,
in each case, in connection with the exercise of conversion rights by Parent

38

--------------------------------------------------------------------------------

stockholders pursuant to paragraph C of Article Seventh of Parent’s Amended and
Restated Certificate of Incorporation;

                                      (iv)              propose or adopt a plan
of complete or partial liquidation, dissolution, merger, consolidation,
restructuring, recapitalization or other reorganization;

                                      (v)              make any change in any of
the accounting principles or practices used by Parent except as required by
changes in GAAP;

                                      (vi)              take any action, or fail
to take any action, which action or failure to act could reasonably be expected
to prevent the Merger from qualifying as a “reorganization” within the meaning
of Section 368(a) of the Code;

                                      (vii)              change any material Tax
election, amend any Tax Returns, change any Tax accounting method, settle or
compromise any material Tax liability, or consent to the extension or waiver of
the limitations period applicable to a material Tax claim or assessment;

                                      (viii)              enter into any
Contract to do any of the foregoing or knowingly take any action which is
reasonably expected to result in any of the conditions to the consummation of
the Transaction not being satisfied or knowingly take any action which would
materially impair its ability to consummate the Transaction in accordance with
the terms hereof or be reasonably expected to materially delay such
consummation;

                                      (ix)              enter into any Parent
Contract; or

                                      (x)              take any action after the
delivery of the Working Capital Certificate that would cause the Working Capital
Certificate to be inaccurate in any material respect.

            Section 6.2        Proxy Statement; Parent Stockholders’ Meeting.

                     (a)              As promptly as practicable after the
execution of this Agreement, Parent will prepare and file the Proxy Statement
with the SEC. Parent will respond to any comments of the SEC, and Parent will
use its commercially reasonable efforts to mail the Proxy Statement to its
stockholders as promptly as practicable. As promptly as practicable after the
execution of this Agreement, Parent will prepare and file any other filings
required under the Securities Act or the Exchange Act or any other Federal,
foreign or Blue Sky Laws relating to the Transaction (collectively, the “Other
Filings”). Parent will notify the Company promptly upon the receipt of any
comments from the SEC or its staff and of any request by the SEC or its staff or
any other governmental officials for amendments or supplements to the Proxy
Statement or any Other Filing or for additional information and will supply the
Company with copies of all correspondence between Parent or any of its
representatives, on the one hand, and the SEC, or its staff or other government
officials, on the other hand, with respect to the Proxy Statement or any Other
Filing. Parent shall permit the Company to participate in the preparation of the
Proxy Statement and any exhibits, amendment or supplement thereto and shall
consult with the Company and its advisors concerning any comments from the SEC
with respect thereto and shall

39

--------------------------------------------------------------------------------

not file the Proxy Statement or any exhibits, amendments or supplements thereto
or any response letters to any comments from the SEC without the prior consent
of the Company, such consent not to be unreasonably withheld, conditioned or
delayed (it being understood and agreed that it shall not be deemed reasonable
to withhold, condition or delay consent to prevent or object to the disclosure
of a fact, circumstance or item that is required to be disclosed by applicable
Law, rule or regulation or by the staff of the SEC after reasonable
consideration of all relevant facts and circumstances). Parent agrees that the
Proxy Statement and the Other Filings will comply in all material respects with
all applicable Laws and the rules and regulations promulgated thereunder.
Whenever any event occurs which is required to be set forth in an amendment or
supplement to the Proxy Statement or any Other Filing, the Company or Parent, as
the case may be, will promptly inform the other party of such occurrence and
cooperate in filing with the SEC or its staff or any other government officials,
and/or mailing to Parent Stockholders, such amendment or supplement. The Proxy
Statement will be sent to the Parent Stockholders for the purpose of soliciting
proxies from Parent Stockholders to vote in favor of (i) approval of the Initial
Business Combination contemplated by this Agreement; (ii) the issuance and sale
of the Parent Common Stock to the extent that such issuance requires stockholder
approval under the rules of the applicable stock exchange; and (iii) approving
amendments to the Certificate of Incorporation of Parent as required so that the
Certificate of Incorporation of Parent can be amended and restated in the form
set forth on Exhibit B (the matters described in clauses (i) through (iii), the
“Voting Matters”).

                     (b)              As soon as practicable following its
approval by the SEC, Parent shall distribute the Proxy Statement to the Parent
Stockholders and, pursuant thereto, shall call a meeting of the Parent
Stockholders (the “Parent Stockholders’ Meeting”) in accordance with the DGCL
and solicit proxies from such holders to vote in favor of the approval of the
Transaction and the other Voting Matters.

                     (c)              Parent shall comply, and the Company shall
provide Parent with such information concerning the Company reasonably requested
by Parent that is necessary for the information concerning the Company in the
Proxy Statement to comply, with all applicable provisions of and rules under the
Exchange Act and other applicable federal securities laws and all applicable
provisions of the DGCL in the preparation, filing and distribution of the Proxy
Statement, the solicitation of proxies thereunder, and the calling and holding
of the Parent Stockholders’ Meeting. Without limiting the foregoing, Parent
shall ensure that the Proxy Statement does not, as of the date on which it is
distributed to the Parent Stockholders, and as of the date of the Parent
Stockholders’ Meeting, contain any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements made, in
light of the circumstances under which they were made, not misleading (provided
that Parent shall not be responsible for the accuracy or completeness of any
information relating to the Company or any other information furnished by the
Company for inclusion in the Proxy Statement).

                     (d)              Subject to its fiduciary duties under
Delaware Law, the Parent Board of Directors shall recommend that the Parent
Stockholders vote in favor of approval of the Transaction and the other Voting
Matters, and Parent, acting through the Parent Board of Directors, shall include
in the Proxy Statement such recommendation, and shall otherwise use best efforts
to obtain the Parent Stockholder Approval; provided that under no circumstances
shall Parent’s directors, officers or shareholders be required to expend any
personal funds (other

40

--------------------------------------------------------------------------------

than reasonable business expenses reimbursable by Parent), incur any liabilities
or bring (or threaten to bring) any Action against a third party in order to
obtain the Parent Stockholder Approval. This Section 6.2(d) shall not be
construed to require Parent to be required to make any payment to any
shareholder in exchange for such shareholder’s vote in favor of the Merger. The
Company shall use reasonable best efforts to assist Parent in obtaining the
Parent Stockholder Approval, including by participating in customary investor
presentations and road shows.

                     (e)              The Company shall review the Proxy
Statement and shall ensure and shall confirm in writing to Parent, as of the
date of mailing the Proxy Statement to Parent Stockholders, that the information
relating to the Company contained in the Proxy Statement does not, to the
knowledge of the Company, contain any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements made, in
light of the circumstances under which they were made, not misleading (the
“Proxy Confirmation”). From and after the date on which the Proxy Statement is
mailed to the Parent Stockholders, the Company will give Parent written notice
of any action taken or not taken by the Company or its Subsidiaries which is
known by the Company to cause the Proxy Confirmation to be incorrect or
inaccurate in any material respect; provided that, if any such action shall be
taken or fail to be taken, the Company and Parent shall cooperate fully to cause
an amendment to be made to the Proxy Statement such that the Proxy Confirmation
is no longer incorrect or inaccurate in any material respect with respect to any
information concerning the Company required to be included in the Proxy
Statement.

                     (f)              The Company shall provide to Parent, in
form and substance appropriate for inclusion in the Proxy Statement, (i)
unaudited consolidated financial statements of the Company and its Subsidiaries
as of June 30, 2008 and for the six months ended June 30, 2008, as soon as
reasonably practicable but no later than September 30, 2008 and (ii) audited
consolidated financial statements of the Company and its Subsidiaries as of
September 30, 2008 and for the nine months ended September 30, 2008 (including
the associated report of the Company’s auditors) (the “September Financial
Materials”), as soon as reasonably practicable but no later than December 31,
2008.

            Section 6.3        Directors and Officers of Parent After Closing.
Parent and the Company shall take all necessary action so that the persons
listed on Section 6.3 of the Company Disclosure Statement are appointed or
elected, as applicable, to the position of directors of Parent, to serve in such
positions effective immediately after the Closing.

            Section 6.4        Governmental Filings. In furtherance of the
obligations set forth in Section 6.8, if required pursuant to the HSR Act, as
promptly as practicable after the date of this Agreement, Parent and the Company
shall each prepare and file the notification required of it thereunder in
connection with the Transaction and shall promptly and in good faith respond to
all information requested of it by the Federal Trade Commission and Department
of Justice in connection with such notification and otherwise cooperate in good
faith with each other and such Governmental Entities. Parent and the Company
shall use reasonable best efforts to (a) determine whether any registrations,
declarations or filings are required to be made with, or consents permits,
authorizations, waivers, clearances, approvals, and expirations or terminations
of waiting periods are required to be obtained from any third parties or other
Governmental

41

--------------------------------------------------------------------------------

Entities in connection with the execution and delivery of this Agreement and the
consummation of the transactions contemplated hereby, (b) timely make all such
registrations, declarations or filings and timely obtain all such consents,
permits, authorizations or approvals (including with respect to the HSR Act, if
applicable) and (c) take all reasonable steps as may be necessary to avoid any
Action by any Governmental Entity. Parent and the Company shall (1) promptly
inform the other of any communication to or from the Federal Trade Commission,
the Department of Justice or any other Governmental Entity regarding the
Transaction; (2) give the other prompt notice of the commencement of any Action
by or before any Governmental Entity with respect to the Transaction; and (3)
keep the other reasonably informed as to the status of any such Action. Filing
fees with respect to the notifications required under the HSR Act and with
respect to any other approvals or filings with Governmental Entities shall be
paid by Company.

            Section 6.5        Required Information.

                     (a)              The Company and Parent each shall, upon
request by the other, furnish the other with all information concerning
themselves and their Subsidiaries (if any), their respective directors,
officers, stockholders and partners (including the directors of Parent to be
elected effective as of the Closing) and such other matters as may be reasonably
necessary or advisable in connection with the Transaction, or any other
statement, filing, notice or application made by or on behalf of the Company and
Parent to any third party and/or any Governmental Entity in connection with the
Transaction.

                     (b)              From the date hereof through the Closing
Date, each of the parties will provide to the other parties and their respective
Representatives full access during normal business hours to their respective
properties, books, records, employees to make or cause to be made such review of
the business, the assets, properties and Liabilities and financial and legal
condition as any party deems necessary or advisable, provided that any such
review shall not interfere unnecessarily with normal operations of the Company
and Parent.

            Section 6.6        Confidentiality. Each of the Company and Parent
agree that all information exchanged in connection with the Merger (and not
required to be filed with the SEC pursuant to applicable Law) shall be subject
to the Mutual Confidentiality and Non-Disclosure Agreement, dated as of February
25, 2008, between the Company and Parent (the “Confidentiality Agreement”),
which shall remain in full force and effect pursuant to its terms.

            Section 6.7        Public Disclosure. From the date of this
Agreement until the Closing or termination, the parties shall cooperate in good
faith to jointly prepare all press releases and public announcements pertaining
to this Agreement and the Transaction, and no party shall issue or otherwise
make any public announcement or communication pertaining to this Agreement or
the Transaction without the prior consent of Parent (in the case of the Company)
or the Company (in the case of Parent), except as required by any Laws or by the
rules and regulations of, or pursuant to any agreement of, a stock exchange.
Each party will not unreasonably withhold approval from the others with respect
to any press release or public announcement. If any party determines that it is
required by any Laws or by the rules and regulations of, or pursuant to any
agreement with, a stock exchange, to make this Agreement and the terms of the
Transaction

42

--------------------------------------------------------------------------------

public or otherwise issue a press release or make public disclosure with respect
thereto, it shall, to the extent permitted by Law, at a reasonable time before
making any public disclosure, consult with the other party regarding such
disclosure and give the other party reasonable time to comment on such release
or announcement in advance of such issuance. This provision will not apply to
communications by any party to its counsel, accountants and other professional
advisors. The parties hereto acknowledge that Parent will be required by Law to
file with the SEC a Current Report on Form 8-K pursuant to the Exchange Act to
report the execution of this Agreement and to abide by certain contractual
disclosure obligations of Parent of which the Company is aware.

            Section 6.8        Reasonable Best Efforts. Upon the terms and
subject to the conditions set forth in this Agreement and except where a
different standard is expressly applicable, each of the parties agrees to use
its reasonable best efforts to take, or cause to be taken, all actions, and to
do, or cause to be done, and to assist and cooperate with the other parties in
doing, all things necessary, proper or advisable to consummate and make
effective, in the most expeditious manner practicable, the Transaction,
including using reasonable best efforts to accomplish the following: (i) the
taking of all reasonable acts necessary to cause the conditions precedent set
forth in Article III to be satisfied; (ii) the obtaining of all consents,
approvals or waivers from third parties required to consummate the Transaction;
(iii) the defending of any Actions challenging this Agreement or the
consummation of the Transaction, including seeking to have any stay or temporary
restraining order entered by any court or other Governmental Entity vacated or
reversed; and (iv) the execution or delivery of any additional instruments
reasonably necessary to consummate the Transaction, and to fully carry out the
purposes of this Agreement, including, without limitation, providing
certificates as to factual matters in connection with legal opinions.

            Section 6.9        Notices of Certain Events. From the date hereof
through the earlier of the Closing Date or termination of this Agreement, the
Company will notify Parent, and Parent will notify the Company, of: (i) any
notice or other communication from any Person alleging that the Consent of such
Person is or may be required in connection with the Transaction or the
Reorganization Actions; and (ii) any Action commenced affecting the Company or
Parent, the assets, Liabilities or employees of the Company or Parent, or the
consummation of the Transaction. No notice pursuant to this Section will affect
any representations or warranties, covenants, obligations, agreements or
conditions set forth herein or otherwise affect any available remedies.

            Section 6.10        Directors’ and Officers’ Insurance. From and
after the Closing Date and until the six year anniversary of the Closing Date,
Parent shall maintain in effect directors’ and officers’ liability insurance
(or, at Parent’s option, a “tail” insurance policy) covering those Persons
covered by the directors’ and officers’ liability insurance maintained by Parent
as of the date hereof for any actions taken by them or omissions by them on or
before the Closing Date with the same directors’ and officers’ liability
insurance coverage as may be provided from time to time by Parent to its then
existing directors and officers; provided that, in no event will Parent be
required to expend in the aggregate amounts in any year in excess of 250% of the
amount of the last annual premium for such insurance, as set forth on the Parent
Disclosure Statement, to cover its then existing directors and officers (in
which event, Parent shall purchase the greatest coverage available for such
amount). Nothing in this Section 6.10 shall affect the right of any

43

--------------------------------------------------------------------------------

directors or officers that continue their employment with Parent to participate
in any directors’ and officers’ liability insurance policy in effect after the
Closing for actions taken after the Closing.

            Section 6.11        Notice of Changes.

                     (a)              The Company, on the one hand, and Parent,
on the other hand, will give prompt notice to the other upon becoming aware of
(i) the discovery or occurrence, or failure to occur, of any event or
circumstance which causes, or would reasonably be likely to cause, any
representation or warranty of such party contained in any Transaction Document
to be untrue or inaccurate, or (ii) any failure on its part to comply with or
satisfy any covenant, condition or agreement to be complied with or satisfied by
it under any Transaction Document on or prior to the Closing Date, where, in the
case of (i) and (ii), such discovery, occurrence or failure would, with respect
to the Company, permit the Company to terminate this Agreement pursuant to
Section 8.1(e) (disregarding the cure periods therein) or, with respect to
Parent, permit Parent to terminate this Agreement pursuant to Section 8.1(d)
(disregarding the cure periods therein). No notice pursuant to this Section
6.11(a) will affect any representations or warranties, covenants, agreements,
obligations or conditions set forth herein or limit or otherwise affect any
available remedies.

                     (b)              Provided that the Company is in material
compliance with its covenants and obligations under this Agreement that relate
to the subject matter of a Supplemental Disclosure Item, the Company shall have
the right to disclose additional matters (a “Supplemental Disclosure Item”) in a
letter to Parent (a “Supplemental Disclosure Statement”) delivered not later
than ten Business Days prior to the Proxy Statement Date to reflect an action
taken following signing and permitted to be taken pursuant to the Company’s
interim covenants at Sections 6.1(a) and (b); provided, however, that no such
Supplemental Disclosure Item shall apply with respect to the representations and
warranties at Sections 4.7, 4.8, 4.9, 4.15 and 4.20 hereof. Notwithstanding
anything to the contrary herein: (A) no Supplemental Disclosure Item shall be
considered in connection with any exercise by Parent of: (x) its right to
terminate this Agreement pursuant to Section 8.1 or (y) its right not to
consummate the transactions contemplated by this Agreement because of a failure
of the condition set forth in Section 3.2(a) . No Supplemental Disclosure Item
shall (i) include any matter (A) arising on or prior to the date hereof which
was required to be disclosed in the Company Disclosure Statement as of the date
hereof or (B) arising as a result of a breach of any covenant or agreement
contained herein by the Company or Parent; and (ii) be deemed to have cured any
misrepresentation or breach of representation or warranty that otherwise might
have existed hereunder by reason of any variance or inaccuracy. The foregoing
provisions shall not affect the Company’s ability to amend Sections 2.6(c) and
2.6(f) of the Company Disclosure Statement in accordance with Sections 2.6(c)
and 2.6(f) hereof, respectively.

               Section 6.12        Amended and Restated Parent Organizational
Documents. At the Closing, Parent shall (x) amend its Certificate of
Incorporation, substantially on terms as set forth in Exhibit B, with such
changes therein as may be approved by Parent and the Company, and (y) amend its
Bylaws, substantially on terms as set forth in Exhibit C, with such changes
therein as may be approved by Parent and the Company.

44

--------------------------------------------------------------------------------

            Section 6.13        Trust Waiver. The Company hereby acknowledges
that Parent is a recently organized blank check company formed for the purpose
of acquiring (an “Initial Business Combination”) one or more businesses or
assets. The Company further acknowledges that Parent’s sole assets consist of
the cash proceeds of the recent public offering (the “IPO”) and private
placements of its securities, and that substantially all of those proceeds have
been deposited in a trust account with a third party (the “Trust Account”) for
the benefit of Parent, certain of its stockholders and the underwriters of its
IPO. The monies in the Trust Account may be disbursed only (i) to Parent from
time to time to cover any tax obligations owed by Parent; (ii) to Parent in
limited amounts from time to time (and in no event more than $1,800,000 in
total) in order to permit Parent to pay its operating expenses; (iii) to Parent
upon completion of an Initial Business Combination; and (iv) if Parent fails to
complete an Initial Business Combination within the allotted time period and
liquidates, subject to the terms of the agreement governing the Trust Account,
to Parent’s Public Stockholders (as such term is defined in the agreement
governing the Trust Account). For and in consideration of Parent’s agreement to
enter into this Agreement, the Company and each of the Company Equityholders
hereby waives any right, title, interest or claim of any kind (any “Claim”) it
has or may have in the future in or to any monies in the Trust Account and
agrees not to seek recourse (whether directly or indirectly) against the Trust
Account or any funds distributed therefrom (except amounts released to Parent as
described in clause (i) above) as a result of, or arising out of, any Claims
against Parent or otherwise arising under this Agreement or otherwise.

            Section 6.14        No Solicitation.

                     (a)              From the date hereof through the earlier
of the Closing Date or termination of this Agreement, none of the Company or the
Permitted Holders shall authorize or permit any of its or their officers,
directors, employees, investment bankers, attorneys, accountants, consultants or
other agents or advisors to, directly or indirectly, (i) furnish any
confidential information relating to the Company or any of its Subsidiaries or
afford access to the business, properties, assets, books or records of the
Company or any of its Subsidiaries to, otherwise cooperate in any way with, or
knowingly assist, participate in, facilitate or encourage any effort by, or have
discussions with any third party that is seeking to make, or has made, a Company
Acquisition Proposal, or (ii) enter into any agreement with respect to a Company
Acquisition Proposal.

                     (b)              From the date hereof through the earlier
of the Closing Date or termination of this Agreement, Parent shall not authorize
or permit any of its officers, directors, employees, investment bankers,
attorneys, accountants, consultants or other agents or advisors to, directly or
indirectly, make any Parent Acquisition Proposal, enter into any agreement with
respect to a Parent Acquisition Proposal or have discussions with any third
party with respect to a Parent Acquisition Proposal, provided that Parent and
its representatives may engage in such discussions with a third party if (A) it
is in response to an unsolicited bona fide proposal or offer made by such third
party, (B) the Parent Board of Directors has determined in good faith, after
consultation with its legal and financial advisors, that such proposal or offer
is reasonably likely to be more favorable to Parent and its stockholders than
the Transactions and (C) the Parent Board of Directors determines in good faith
(after consultation with outside legal counsel) that

45

--------------------------------------------------------------------------------

the failure to engage in such discussions would cause it to violate its
fiduciary duties under Delaware law.

                     (c)              The parties hereto agree that irreparable
damage would occur in the event that the provisions of this Section 6.14 were
not performed in accordance with their specific terms or were otherwise
breached. It is accordingly agreed by the parties hereto that the Company or
Parent, as the case may be, shall be entitled to an immediate injunction or
injunctions, without the necessity of proving the inadequacy of money damages as
a remedy and without the necessity of posting any bond or other security, to
prevent breaches of the provisions of this Section 6.14 and to enforce
specifically the terms and provisions hereof in any court of the United States
or any state having jurisdiction, specific performance being the sole remedy
with respect to this Section 6.14 if it is available. Without limiting the
foregoing, it is understood that any violation of the restriction set forth
above by (A) any officer, director, employee, investment banker, attorney,
accountant, consultant or other agent or advisor of the Company or any officer,
director, employee or agent acting on behalf of the Permitted Holder shall be
deemed to be a breach of this Agreement by the Company and (B) any officer,
director, employee, investment banker, attorney, accountant, consultant or other
agent or advisor of Parent shall be deemed to be a breach of this Agreement by
Parent.

            Section 6.15        Additional Agreements. The parties agree to use
their reasonable best efforts to finalize the Additional Agreements (including
the Escrow Agreement) as soon as reasonably practicable following the date
hereof.

            Section 6.16        Reservation of Parent Shares. At least 48 hours
prior to the Closing, Parent shall reserve a sufficient number of shares of
Parent Common Stock, based on a good faith estimate of the Parent Board of
Directors after a review of Sections 2.6(c) and (f) of the Company Disclosure
Statement, to be available for issuance upon exercise of all of the Converted
Options.

            Section 6.17        Pre-Closing Confirmation and Certification. Not
later than 72 hours prior to the Closing, Parent shall (i) give the trustee of
the Trust Account advance notice of the Effective Time, (ii) use best efforts to
cause the trustee of the Trust Fund to provide a written confirmation to the
Company confirming the dollar amount of the Trust Fund balance held in the Trust
Account that will be released to the Surviving Corporation upon consummation of
the Merger, and (iii) provide a certificate signed by each of the Chief
Executive Officer and Chief Financial Officer of Parent in the form of Exhibit H
hereto (the “Working Capital Certificate”), which shall set forth the Estimated
Working Capital Shortfall, if any. Not later than 72 hours prior to the printing
of the Proxy Statement, the Company shall provide a certificate signed by each
of the Chief Executive Officer and Chief Financial Officer of the Company in the
form of Exhibit I hereto (the “Proceeds Shares Certificate”), which shall set
forth (A) the Company Equity Sale Proceeds and (B) the Equity Proceeds Shares,
in each case, if any. Not later than 48 hours prior to printing the Proxy
Statement the Company shall revise Sections 2.6(c) and (f) of the Company
Disclosure Statement as necessary to update the list of Company Stockholders and
holders of Company Options and to reflect the allocation of the Equity Proceeds
Shares, if any, and additional Company Options, if any, and within 48 hours
prior to the Closing, the Company shall revise Sections 2.6(c) and (f) of the
Company Disclosure Statement as necessary to reflect the final allocation of the
Transaction Shares and Converted Options based upon the final Exchange Ratio.

46

--------------------------------------------------------------------------------

            Section 6.18        Company Stockholder Representation Letters. To
the extent reasonably required for compliance with the Securities Act, the
Company shall use its commercially reasonable best efforts to obtain from each
Company Stockholder as soon as practicable after the date hereof a reasonable
and customary investor representations letter (to the extent that Parent has not
already received such representations from the Company Stockholder).

ARTICLE VII

INDEMNIFICATION

            Section 7.1        Survival of Representations, Warranties and
Covenants. If the Transaction is consummated, the representations and warranties
of the Company set forth in this Agreement, any Transaction Document or in any
certificate delivered in connection with this Agreement shall survive the
Closing and continue in full force and effect for a period of fifteen (15)
months thereafter (the “Survival Period”). The representations and warranties of
Parent shall not survive the Closing. The covenants of the Company and Parent
contained in this Agreement shall survive the Closing indefinitely or until, by
their respective terms, they are no longer operative. Any claim made by Parent
under this Article VII prior to the end of the Survival Period shall be
preserved despite the subsequent expiration of the Survival Period and any claim
notice sent prior to the expiration of the Survival Period shall survive until
final resolution thereof.

            Section 7.2        Indemnification of Parent.

                     (a)              Subject to the terms and conditions of
this Article VII and the consummation of the Merger, and in accordance with the
Company Support Agreement, the Escrowed Indemnity Shares (including the First
Target Indemnity Shares, the Second Target Indemnity Shares and the Third Target
Indemnity Shares) shall be used to indemnify and defend, save and hold harmless
Parent, the Surviving Corporation and their respective directors, officers,
agents, employees, successors and assigns (the “Parent Indemnitees”) from and
against all Losses asserted against, resulting to, imposed upon, or incurred by
any Parent Indemnitee by reason of, arising out of or resulting from:

                                      (i)              the inaccuracy or breach
of any representation or warranty of the Company contained in or made pursuant
to this Agreement, any Transaction Document, any schedule or any certificate
delivered by the Company to Parent pursuant to this Agreement with respect
hereto or thereto in connection with the Closing;

                                      (ii)              the non-fulfillment or
breach of any covenant or agreement of the Company contained in this Agreement;

                                      (iii)              Excluded Taxes; and

                                      (iv)              Parent’s enforcement of
its rights under this Section 7.2.

47

--------------------------------------------------------------------------------

                     (b)              Subject to the other limitations contained
herein, the Parent Indemnitees shall be entitled to be indemnified in respect of
Section 7.2(a) (other than in the case of the exceptions in the final proviso of
this Section 7.2(b)) exclusively from the Escrowed Indemnity Shares (including
the First Target Indemnity Shares, the Second Target Indemnity Shares and the
Third Target Indemnity Shares) in accordance with the Escrow Agreement, and such
Escrowed Indemnity Shares (including the First Target Indemnity Shares, the
Second Target Indemnity Shares and the Third Target Indemnity Shares) shall
constitute the sole source of recovery for any claims by Parent Indemnitees
arising under this Agreement; provided that no Losses of any Parent Indemnitees
shall be indemnifiable pursuant to Section 7.2(a) unless and until the aggregate
amount of all such Losses otherwise payable exceeds $2,000,000 (the
“Deductible”), in which event the amount payable shall include all amounts
included in the Deductible and all future amounts that become payable thereafter
under this Article VII; provided, further, that the aggregate indemnification
for Losses pursuant to this Article VII shall not in any event exceed the value
of Escrowed Indemnity Shares (including the First Target Indemnity Shares, the
Second Target Indemnity Shares and the Third Target Indemnity Shares) as
determined pursuant to Section 7.3(b); provided, further, that nothing in this
Article VII shall preclude or in any way restrict any Parent Indemnitee from
seeking additional remedies in respect of Losses resulting from fraud or willful
misrepresentation.

                     (c)              As used in this Article VII, the term
“Losses” shall include all losses, liabilities, damages, Taxes, judgments,
awards, orders, penalties, settlements, costs and expenses (including, without
limitation, interest, penalties, court costs and reasonable legal fees and
expenses) including those arising from any demands, claims, suits, actions,
costs of investigation, notices of violation or noncompliance, causes of action,
proceedings and assessments whether or not made by third parties or whether or
not ultimately determined to be valid. Solely for the purposes of determining
the amount of any Losses for which Parent may be entitled to indemnification
pursuant to this Article VII, any representation or warranty contained in this
Agreement that is qualified by a term or terms such as “material,” “materially,”
or “Company Material Adverse Effect” shall be deemed made or given without such
qualification and without giving effect to such words.

            Section 7.3        Indemnification of Third Party Claims. The
indemnification obligations and liabilities under this Article VII with respect
to actions, proceedings, lawsuits, investigations, demands or other claims
brought by third parties which may give rise to indemnification for Losses
hereunder (a “Third Party Claim”) shall be subject to the following terms and
conditions:

                     (a)              The Surviving Corporation will give the
Escrow Representative and the Unaffiliated Directors written notice after
receiving written notice of any Third Party Claim or discovering the liability,
obligation or facts giving rise to such Third Party Claim (a “Notice of Claim”)
which shall set forth, to the extent reasonably knowable (i) a brief description
of the nature of the Third Party Claim, (ii) the total amount of actual
out-of-pocket Loss or the anticipated potential Loss (including any costs or
expenses which have been or may be reasonably incurred in connection therewith),
and (iii) whether such Loss may be covered (in whole or in part) under any
insurance and the estimated amount of such Loss which may be covered under such
insurance; provided, however, that the failure of the Surviving Corporation to
give written notice to the Escrow Representative shall not affect the
indemnification obligations hereunder.

48

--------------------------------------------------------------------------------

                     (b)              The Unaffiliated Directors shall, in the
name and on behalf of the Surviving Corporation, defend, contest or otherwise
protect the Parent Indemnitees against the Third Party Claim and the
Unaffiliated Directors, on behalf of the Surviving Corporation, shall be
entitled to claim, for and on behalf of the Surviving Corporation, all or a
portion of the Escrowed Indemnity Shares (including the First Target Indemnity
Shares, the Second Target Indemnity Shares and the Third Target Indemnity
Shares) as reimbursement for costs and expenses incurred in such defense.

            Section 7.4        Payments.

                     (a)              All amounts payable to the Surviving
Corporation or any of the Parent Indemnitees with respect to Losses pursuant to
this Article VII shall be (i) settled with respect to Section 7.2(a) solely by
collection of Escrowed Indemnity Shares (including the First Target Indemnity
Shares, the Second Target Indemnity Shares and the Third Target Indemnity
Shares) from the Escrow Agent pursuant to the Escrow Agreement, until all such
shares have been so collected (or are subject to such collection), or are
otherwise released, from escrow pursuant to the Escrow Agreement and (ii) shall
be net of any Tax benefit realized (or that the Surviving Corporation in good
faith determines to be reasonably likely to be realized) by the Surviving
Corporation or any of the Parent Indemnitees. Any indemnification obligations
hereunder shall be settled first by recourse against the 7.5% of Escrowed
Indemnity Shares which are not Escrowed Earnout Shares and then by recourse on a
pro rata basis against First Target Indemnity Shares, Second Target Indemnity
Shares and Third Target Indemnity Shares.

                     (b)              The value of each Escrowed Indemnity Share
(including the First Target Indemnity Shares, Second Target Indemnity Shares and
Third Target Indemnity Shares) for purposes of making payments to the Surviving
Corporation or any of the Parent Indemnitees on account of Losses in accordance
with the provisions of this Article VII shall be deemed to be the Closing Price
of Parent Common Stock on the date of payment to a Parent Indemnitee.

                     (c)              Except in the case of fraud, willful
misrepresentation, or intentional breach, the indemnification provisions set
forth in this Article VII shall be the sole and exclusive remedy of the parties
after the Closing for damages with respect to the transactions contemplated
hereby. Each party agrees that the other party, its agents and representatives
(each of whom shall be third party beneficiaries of this provision) shall have
no liability to the first party except as set forth in this Agreement or the
other Transaction Documents and except to the extent of such other party’s, such
agent’s or such representative’s fraud, willful misrepresentation or intentional
breach.

            Section 7.5        Escrow Representative.

                     (a)              Communications Investors LLC is hereby
designated by the Company and its stockholders to serve as the agent of such
stockholders, as the initial Escrow Representative hereunder with respect to the
matters set forth in this Article VII and by its signature below it hereby
acknowledges such appointment and agrees to serve in such capacity on the terms
and subject to the conditions set forth herein and in the Escrow Agreement.
Effective only upon the Effective Time, the Escrow Representative (including any
successor or successors thereto) shall 49

--------------------------------------------------------------------------------

act as the representative of the Company Stockholders, and shall be authorized
to act on behalf of the Company Stockholders and to take any and all actions
required or permitted to be taken by the Escrow Representative under this
Article VII with respect to any claims made by any Parent Indemnitee for
indemnification pursuant to this Article VII (including, without limitation, the
exercise of the power to agree to, negotiate, enter into settlements and
compromises of, and comply with orders of courts with respect to, any claims for
indemnification). The Escrow Representative shall be the only party entitled to
assert the rights of the Company Stockholders hereunder and the Escrow
Representative shall perform all of the obligations (other than payment) of the
Company Stockholders under this Article VII. Any Person shall be entitled to
rely on all statements, representations and decisions of the Escrow
Representative.

                     (b)              The Company Stockholders shall be bound by
all actions taken by the Escrow Representative in his, her or its capacity as
such. The Escrow Representative shall promptly, and in any event within ten (10)
Business Days, provide written notice to the Company’s stockholders of any
action taken on behalf of them by the Escrow Representative pursuant to the
authority delegated to the Escrow Representative under this Article VII. Neither
the Escrow Representative nor any of its directors, officers, agents or
employees, if any, shall be liable to any person for any error of judgment, or
any action taken, suffered or omitted to be taken under this Agreement, except
in the case of its gross negligence or willful misconduct. The Escrow
Representative shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement.

                     (c)              The Escrow Representative shall not be
authorized to incur any expense, hire any consultant, advisor or legal counsel,
or take any action other than (i) as expressly authorized by this Agreement or
the Escrow Agreement or (ii) upon the written request of the Company
Stockholders entitled to a majority of the Escrowed Indemnity Shares. Each
Company Stockholder shall jointly and severally indemnify the Escrow
Representative from and against such Company Stockholder’s ratable share of any
and all liabilities, losses, damages, claims, costs or expenses (including the
reasonable fees and expenses of any legal counsel retained by the Escrow
Representative) suffered or incurred by the Escrow Representative arising out of
or resulting from any such action taken or omitted to be taken by the Escrow
Representative in its capacity as Escrow Representative under this Article VII.
The Escrow Representative shall not be entitled to any compensation for his, her
or its services in such capacity.

                     (d)              In the event that the Escrow
Representative shall resign or be unable to act for any reason, the Escrow
Representative (or his, her or its legal representative) shall select a
successor Escrow Representative to fill such vacancy, and such successor shall
be deemed to be the Escrow Representative for all purposes of this Agreement.
Upon the appointment of a successor Escrow Representative under this Agreement,
such successor Escrow Representative will succeed to and become vested with all
of the rights, powers, privileges and duties of the predecessor Escrow
Representative under this Agreement, and the predecessor Escrow Representative
will be discharged from such predecessor Escrow Representative’s duties and
obligations under this Agreement.

            Section 7.6        Parent Independent Directors. For purposes of
this Article VII and the other provisions of this Agreement relating to the
amendment, waiver or termination of this Agreement, indemnification, the
delivery or cancellation of the Escrowed Earnout Shares or

50

--------------------------------------------------------------------------------

Escrowed Indemnity Shares, the achievement of the Targets or the Escrow
Agreement (or any disputes relating to the foregoing), from and after the
Closing, all actions to be performed or decisions to be made by Parent or the
Surviving Corporation shall be controlled by Marc Byron or a Replacement
Director (as defined in the Term Sheet for the Parent Shareholders Agreement at
Exhibit F hereto) (or, if there is no such person on the Parent Board of
Directors at such time, then an “independent” director as defined in the
applicable stock exchange rules and that has not had, for the preceding two
years, a material relationship with Apollo Global Management, LLC or its
affiliates (the “Unaffiliated Directors”)), which person shall be authorized to
take actions contemplated by this Section 7.6 prior to the Closing Date by all
the members of the Parent Board of Directors.

ARTICLE VIII

TERMINATION

            Section 7.4        Termination. This Agreement may be terminated and
the Transaction abandoned at any time prior to the Closing Date:

                     (a)              by the mutual written agreement of Parent
and the Company;

                     (b)              by written notice by Parent to the Company
or by the Company to Parent, if the Closing Date shall not have occurred on or
before the Termination Date, provided that no party may terminate this Agreement
pursuant to this Section 8.1(b) if such failure of the Closing Date to occur by
the Termination Date is due to such party’s breach or violation of any
representation, warranty, covenant or agreement herein;

                     (c)              by written notice by Parent to the Company
or by the Company to Parent, if there shall be any Law that makes illegal,
permanently restrains, enjoins, or otherwise prohibits consummation of the
Transaction and such Law shall not be subject to appeal or shall have become
final and unappealable, provided that the party seeking to terminate this
Agreement pursuant to this Section 8.1(c) shall have used such efforts as may be
required by Sections 6.4 and 6.8 to prevent, oppose and remove such Law;

                     (d)              by written notice by Parent to the
Company, if there shall have been a breach of, inaccuracy in, or failure to
perform any representation, warranty, covenant or agreement on the part of the
Company set forth in this Agreement, or if any representation or warranty of the
Company set forth in this Agreement shall have become untrue, in any such case
such that the conditions set forth in Section 3.2(a) or Section 3.2(b), as the
case may be, would not be satisfied, provided that if such breach is curable by
the Company prior to the Termination Date through the exercise of the Company’s
reasonable best efforts, then for so long as the Company continues to exercise
reasonable best efforts to cure the same, Parent may not terminate this
Agreement pursuant to this Section 8.1(d) prior to the earlier of the
Termination Date or that date which is 45 days following the Company’s receipt
of written notice from Parent of such breach, it being understood that Parent
may not terminate this Agreement pursuant to this Section 8.1(d) if such breach
by the Company is cured within such 45-day period so that the conditions would
then be satisfied;

51

--------------------------------------------------------------------------------

                     (e)              by written notice by the Company to
Parent, if there shall have been a breach of, inaccuracy in, or failure to
perform any representation, warranty, covenant or agreement on the part of
Parent set forth in this Agreement, or if any representation or warranty of
Parent set forth in this Agreement shall have become untrue, in any such case
such that the conditions set forth in Section 3.3(a) or Section 3.3(b), as the
case may be, would not be satisfied, provided that if such breach is curable by
Parent prior to the Termination Date through the exercise of its reasonable best
efforts, then for so long as Parent continues to exercise such reasonable best
efforts to cure the same, the Company may not terminate this Agreement pursuant
to this Section 8.1(e);

                     (f)              by written notice by the Company (if the
Company is not then in material breach of its obligations under this Agreement)
if the Parent Board of Directors effects a Change in Recommendation;

                     (g)              by written notice by the Company to Parent
or by written notice by Parent to the Company if the Parent Stockholder Approval
is not obtained at the Parent Stockholders’ Meeting (as the same may be
adjourned or postponed from time to time but not later than the Termination
Date); or

                     (h)              by written notice by Parent to the
Company, if the Company shall have failed to deliver the September Financial
Materials in accordance with Section 6.2(f)(ii) hereof.

            Section 8.2        Effect of Termination. Except as otherwise set
forth in this Section 8.2, any termination of this Agreement under Section 8.1
will be effective immediately upon the delivery of written notice of the
terminating party to the other parties hereto. In the event of the termination
of this Agreement pursuant to Section 8.1, this Agreement shall thereafter
become void and have no further force or effect without any liability on the
part of any party or its Affiliates or Representatives in respect thereof,
except (i) as set forth in Sections 6.6 and 6.13, this Section 8.2, Article IX
and Exhibit A, each of which shall survive the termination of this Agreement,
and (ii) that nothing herein will relieve any party from liability for any
fraud, willful misrepresentation or intentional breach of this Agreement.

ARTICLE IX

GENERAL PROVISIONS

            Section 9.1        Assignment. No party to this Agreement will
convey, assign or otherwise transfer any of its rights or obligations under this
Agreement or any other Transaction Document without the prior written consent of
the Company or the Escrow Representative (in the case of an assignment by
Parent) or of Parent (in the case of an assignment by the Company or the Escrow
Representative). Any conveyance, assignment or transfer requiring the prior
written consent of the Escrow Representative, the Company or Parent which is
made without such consent will be void ab initio. No assignment will relieve the
assigning party of its obligations hereunder or thereunder.

            Section 9.2        Parties in Interest. This Agreement is binding
upon and is for the benefit of the parties hereto and their respective
successors and permitted assigns. This Agreement is

52

--------------------------------------------------------------------------------

not made for the benefit of any Person not a party hereto, and no Person other
than the parties hereto or their respective successors and permitted assigns
will acquire or have any benefit, right, remedy or claim under or by reason of
this Agreement.

            Section 9.3        Amendment. Prior to the Closing, this Agreement
may not be amended except by a written agreement executed by Parent and the
Company. From and after the Closing, any amendment shall require the written
consent of Parent and the Escrow Representative; provided, that any amendment to
this Agreement consented to by Parent after the Closing must be approved by a
majority of the Unaffiliated Directors.

            Section 9.4       Waiver; Remedies. No failure or delay on the part
of Parent, the Company, or the Escrow Representative in exercising any right,
power or privilege under this Agreement or any other Transaction Document will
operate as a waiver thereof, nor will any waiver on the part of Parent, the
Company or the Escrow Representative of any right, power or privilege under this
Agreement or any other Transaction Document operate as a waiver of any other
right, power or privilege under this Agreement or any other Transaction
Document, nor will any single or partial exercise of any right, power or
privilege preclude any other or further exercise thereof or the exercise of any
other right, power or privilege under this Agreement or any other Transaction
Document. The rights and remedies herein provided are cumulative and are not
exclusive of any rights or remedies which the parties may otherwise have at law
or in equity.

            Section 9.5        Expenses. All fees and expenses incurred in
connection with the Transaction, including, without limitation, all legal,
accounting, financial advisory, consulting and all other fees and expenses of
third parties incurred by a party in connection with the negotiation and
effectuation of the terms and conditions of this Agreement and the transactions
contemplated thereby, shall be the obligation of the respective party incurring
such fees and expenses.

            Section 9.6        Notices. All notices, requests, claims, demands
and other communications required or permitted to be given under any Transaction
Document shall be in writing and shall be deemed effectively given (a) upon
personal delivery to the party to be notified; (b) when received when sent by
fax by the party to be notified; provided, however, that notices given by fax
shall not be effective unless either (i) a duplicate copy of such fax notice is
promptly given by one of the other methods described in this Section 9.6, or
(ii) the receiving party delivers a written confirmation of receipt for such
notice either by fax or any other method described in this Section 9.6; (c) one
Business Day after deposit with a reputable overnight courier, prepaid for
overnight delivery and addressed as set forth in (d), provided that the sending
party receives a confirmation of delivery from the overnight courier service; or
(d) three Business Days after deposit with the U.S. Post Office, Royal Mail or
other governmental postal service, postage prepaid, registered or certified with
return receipt requested and addressed to the party to be notified at the
address indicated for such party below, or at such other address as such party
may designate by 10 days’ advance written notice to the other parties given in
the foregoing manner:



(a) If to Parent:



53

--------------------------------------------------------------------------------

2200 Fletcher Ave 4th Floor Fort Lee, New Jersey 07024   Attention: Jerry Stone
Telecopy: (800) 705-6045   with a copy to:   Wachtell, Lipton, Rosen & Katz 51
West 52nd Street New York, New York 10019 Attention: Andrew J. Nussbaum
Telecopy: (212) 403-2000   (b)   If to the Company:   41 Perimeter Center East,
Suite 400 Atlanta, Georgia 30346 Attention: Chief Financial Officer Telecopy:
(770) 391-6426   with a copy to:   Skadden, Arps, Slate, Meagher & Flom LLP Four
Times Square New York, New York 10036 Attention: Gregory A. Fernicola Telecopy:
(917) 777-2918


            Section 9.7        Entire Agreement. The Confidentiality Agreement,
this Agreement and the other Transaction Documents collectively constitute the
entire agreement between the parties with respect to the subject matter hereof.
The Confidentiality Agreement, this Agreement and the other Transaction
Documents supersede all prior negotiations, agreements and understandings of the
parties of any nature, whether oral or written, relating thereto, including the
letter of intent dated as of April 1, 2008.

            Section 9.8        Severability. If any provision of this Agreement
or any other Transaction Document or the application thereof to any Person or
circumstance is determined by a court of competent jurisdiction to be invalid,
void or unenforceable, the remaining provisions thereof, or the application of
such provision to Persons or circumstances other than those as to which it has
been held invalid or unenforceable, shall remain in full force and effect and
shall in no way be 54

--------------------------------------------------------------------------------

affected, impaired or invalidated thereby; provided that in such case, a failure
to comply with such provision shall be deemed to be a breach of this Agreement
for purposes of this Agreement.

            Section 9.9        Consent to Jurisdiction.

                     (a)              Each of the parties hereto irrevocably
agrees that any legal action or proceeding with respect to this Agreement and
the rights and obligations arising hereunder, or for recognition and enforcement
of any judgment in respect of this Agreement and the rights and obligations
arising hereunder brought by the other party hereto or its successors or
assigns, shall be brought and determined exclusively in the Delaware Court of
Chancery and any state appellate court therefrom within the State of Delaware
(or, only if the Delaware Court of Chancery declines to accept jurisdiction over
a particular matter, any state or federal court within the State of Delaware).
Each of the parties hereto hereby irrevocably submits with regard to any such
action or proceeding for itself and in respect of its property, generally and
unconditionally, to the personal jurisdiction of the aforesaid courts and agrees
that it will not bring any action relating to this Agreement or any of the
transactions contemplated by this Agreement in any court other than the
aforesaid courts. Each of the parties hereto hereby irrevocably waives, and
agrees not to assert as a defense, counterclaim or otherwise, in any action or
proceeding with respect to this Agreement, (i) any claim that it is not
personally subject to the jurisdiction of the above-named courts for any reason
other than the failure to serve in accordance with this Section 9.9, (ii) any
claim that it or its property is exempt or immune from jurisdiction of any such
court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise), and (iii) to the fullest
extent permitted by applicable Law, any claim that (A) the suit, action or
proceeding in such court is brought in an inconvenient forum, (B) the venue of
such suit, action or proceeding is improper or (C) this Agreement, or the
subject mater hereof, may not be enforced in or by such courts.

                     (b)              EACH OF THE PARTIES IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED
ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE
TRANSACTION DOCUMENTS, THE TRANSACTION OR THE ACTIONS OF THE PARTIES IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

            Section 9.10        Exhibits and Schedules; Disclosure. All
Exhibits, Disclosure Statements and Schedules attached hereto are hereby
incorporated in and made a part of this Agreement as if set forth in full
herein. Any matter disclosed on any section of the Company Disclosure Statement
or Parent Disclosure Statement shall be deemed to be disclosed with respect to
any other section of such document, and with respect to any representation,
warranty or covenant in this Agreement or the Transaction Documents, to which
the applicability of such matter is reasonably apparent based on the information
contained in such disclosure statement.

            Section 9.11        Governing Law. This Agreement will be governed
by and construed in accordance with the Laws of the State of Delaware (excluding
any provision regarding conflicts of laws).

55

--------------------------------------------------------------------------------

            Section 9.12        Counterparts. This Agreement may be executed in
separate counterparts, each such counterpart being deemed to be an original
instrument, and all such counterparts will together constitute the same
agreement.

            Section 9.13        Specific Performance. In the event of any actual
or threatened default in, or breach of, any of the terms, conditions and
provisions of this Agreement or any other Transaction Document prior to either
the consummation of the Transaction or the termination of this Agreement, the
party or parties who are or are to be thereby aggrieved will have the right of
specific performance and injunctive relief giving effect to its or their rights
under such Transaction Document and such rights shall constitute the sole and
exclusive remedy for such breach, other than for a breach involving fraud,
willful misrepresentation or intentional breach. The parties agree that any such
breach or threatened breach would cause irreparable injury, that the remedies at
law for any such breach or threatened breach, including monetary damages, are
inadequate compensation for any loss and that any defense in any action for
specific performance that a remedy at law would be adequate is waived. Each
party agrees that the other party, its agents and representatives (each of whom
shall be third party beneficiaries of this provision) shall have no liability to
the first party except as set forth in this Agreement or the other Transaction
Documents and except to the extent of such other party’s, such agent’s or such
representative’s fraud, willful misrepresentation or intentional breach.

            Section 9.14        Rules of Construction. The following rules shall
apply to the interpretation of this Agreement:

                     (a)              The parties have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties and no presumption or burden of proof shall
arise favoring or disfavoring any party by virtue of the authorship of any of
the provisions of this Agreement.

                     (b)              Any reference to any federal, state,
local, or foreign Law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise, and shall be
deemed to refer to any such Law as amended and in effect at any time.

                     (c)              For the purposes of this Agreement, the
Disclosure Statements, the Schedules and Exhibits to this Agreement, (i) words
in the singular will include the plural and vice versa and words of one gender
will include the other gender as the context requires, (ii) the terms “hereof,”
“herein,” and “herewith” and words of similar import will, unless otherwise
stated, be construed to refer to this Agreement as a whole and not to any
particular provision of this Agreement, (iii) the word “including” and words of
similar import will mean “including, without limitation,” unless otherwise
specified, (iv) the word “or” will not be exclusive, (v) the phrase “made
available” will mean that the information referred to has been made available if
requested by the party to whom such information is to be made available, and
(vi) any accounting term will have, unless otherwise specifically provided
herein, the meaning customarily given such term in accordance with GAAP, and all
financial computations will be made, unless otherwise specifically provided
herein, in accordance with GAAP consistently applied, and all references to
GAAP, unless otherwise specifically provided herein, will be to United States
GAAP.

56

--------------------------------------------------------------------------------

                     (d)              A “breach” of a representation, warranty,
covenant, obligation or other provision of this Agreement or any Transaction
Document will be deemed to have occurred if there is or has been any inaccuracy
in or breach of or any failure to perform or comply with, such representation,
warranty, covenant, obligation or other provision.

                     (e)              The article, section and paragraph
captions herein and the table of contents hereto are for convenience of
reference only, do not constitute part of this Agreement and will not be deemed
to limit or otherwise affect any of the provisions hereof. Unless otherwise
specified, all references herein to numbered Articles and Sections are to
Articles and Sections of this Agreement and all references herein to Exhibits
are to Exhibits to this Agreement.

                     (f)              Unless otherwise specified, all references
contained in this Agreement or in any Transaction Document to “dollars” or “$”
will mean United States Dollars.

                     (g)              References to “ordinary course of
business,” insofar as they relate to the Company, shall refer to the ordinary
course of business for an early stage technology company seeking financing and
commercial and strategic relationships.

[ remainder of this page intentionally left blank ]

57

--------------------------------------------------------------------------------

                     (d)              A “breach” of a representation, warranty,
covenant, obligation or other provision of this Agreement or any Transaction
Document will be deemed to have occurred if there is or has been any inaccuracy
in or breach of or any failure to perform or comply with, such representation,
warranty, covenant, obligation or other provision.

                     (e)              The article, section and paragraph
captions herein and the table of contents hereto are for convenience of
reference only, do not constitute part of this Agreement and will not be deemed
to limit or otherwise affect any of the provisions hereof. Unless otherwise
specified, all references herein to numbered Articles and Sections are to
Articles and Sections of this Agreement and all references herein to Exhibits
are to Exhibits to this Agreement.

                     (f)              Unless otherwise specified, all references
contained in this Agreement or in any Transaction Document to “dollars” or “$”
will mean United States Dollars.

                     (g)              References to “ordinary course of
business,” insofar as they relate to the Company, shall refer to the ordinary
course of business for an early stage technology company seeking financing and
commercial and strategic relationships.

[ remainder of this page intentionally left blank ]

57

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
the parties hereto as of the date first above written.

POLARIS ACQUISITION CORP.:     By: /s/ Marc Byron        Name: Marc Byron
       Title: Chairman & CEO     HUGHES TELEMATICS, INC.:     By: /s/ Jeffrey A.
Leddy        Name: Jeffrey A. Leddy        Title: CEO



The undersigned joins as a party to the
foregoing Agreement for the limited
purposes provided in Section 2.10 and Articles
VII and IX of the Agreement.



COMMUNICATIONS INVESTORS LLC   By: /s/ Andrew Africk       Name: Andrew Africk
      Title: Manager


--------------------------------------------------------------------------------



    Exhibit A     Definitions                                          1.1   
Defined Terms. The following terms shall have the following meanings (such
meanings to be equally applicable to both the singular and the plural forms of
the terms   defined):                                            “Action” means
any legal, administrative, governmental or regulatory proceeding or other
action, suit, proceeding, claim, arbitration, mediation, alternative dispute
resolution procedure, inquiry or investigation by or before any arbitrator,
mediator, court or other Governmental Entity.                                  
       “Additional Agreements” shall mean the (i) Escrow Agreement and (ii) the
Parent Shareholders’ Agreement to be entered into on terms consistent with the
summary of material terms attached hereto as Exhibit F.                        
                 “Additional Shares” shall mean the sum of the (i) Equity
Proceeds Shares, if any, and (ii) Working Capital Shortfall Shares, if any.    
                                     “Affiliate” means (a) with respect to a
particular individual: (i) each member of such individual’s Family (as defined
below in this definition); (ii) any Person that is directly or indirectly
controlled (as defined below in this definition) by such individual or one or
more members of such individual’s Family; and (iii) any Person with respect to
which such individual or one or more members of such individual’s Family
currently serves or has previously served as a director, officer, employee,
partner, member, manager, executor, or trustee (or in a similar capacity).      
                                     (b) with respect to a specified Person
other than an individual, any Person that directly, or indirectly through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the Person specified.                                          For
purposes of this definition, (i) ”control” of a Person will mean the possession,
directly or indirectly, of the power to direct or cause the direction of its
management or policies, whether through the ownership of Voting Securities, by
Contract or otherwise; and (ii) the “Family” of an individual includes (A) the
individual, (B) the individual’s spouse, (C) any other natural person who is a
child, sibling or parent of the individual or the individual’s spouse, and (D)
any other natural person who resides with such individual.  
                                      “Agreement” has the meaning set forth in
the preamble to this agreement.                                        
“Applicable Percentage” has the meaning set forth in Section 2.6(c).  
                                      “Appraisal Shares” has the meaning set
forth in Section 2.6(h).     Exh. A-1


--------------------------------------------------------------------------------

                                       “Apollo” shall mean Apollo Management
L.P. and its Affiliates (including Communication Investors LLC).                
                         “Business” means the business and operations of the
Company and its Subsidiaries as conducted on the date hereof.                  
                       “Business Day” means a day on which banks and stock
exchanges are open for business in New York (excluding Saturdays, Sundays and
public holidays).                                          “Business
Intellectual Property” means patents, patent applications, trademarks and
service marks (both registered and unregistered), trade names, uniform resource
locators and Internet domain names, know-how, confidential information, trade
secrets, copyrights, copyright applications and registrations, industrial
designs, proprietary inventions, invention disclosures, intellectual property
rights in business methods and electronic databases, and all other intellectual
property rights, in each case as used to conduct the Business in the ordinary
course of business.                                            “Certificate of
Merger” has the meaning set forth in Section 2.2.                              
           “Change in Recommendation” means the withdrawal of, or modification
in a manner adverse to the Company of, the recommendation of the Parent Board of
Directors to the Parent Stockholders referred to in Section 6.2(d) or the
recommendation by the Parent Board of Directors to the Parent Stockholders to
vote in favor of any transaction other than the Merger or a transaction related
to the Merger.                                          “Change of Control or
Reorganization Event” means the occurrence of any of the following events:      
                                     (a) the acquisition by any Person of
beneficial ownership within the meaning of Rule 13d-3 promulgated under the
Exchange Act, of more than 50% of the voting power of the Surviving
Corporation’s outstanding Voting Securities (or the outstanding Voting
Securities of any successor entity); provided that such an acquisition by a
Permitted Holder or any entity over which a Permitted Holder has the ability to
exercise control or has over 50% of the equity interests, or otherwise holds
direct or indirect control, shall not be a Change of Control or Reorganization
Event; or                                          (b) the liquidation,
dissolution or termination of the Surviving Corporation; or                    
                     (c) a sale of all or substantially all of the assets of the
Surviving Corporation and its Subsidiaries, taken as a whole, to any Person
other than a Permitted Holder or a group with respect to which one or more
Permitted Holders has the ability to exercise control or has over 50% of the
equity interests, or otherwise holds direct or indirect control.                
                         “Change of Control or Reorganization Event
Consideration” means the cash and/or fair market value of securities or other
consideration received by holders of Parent Common Stock in respect of one share
of Parent Common Stock in connection with such Change of Control or
Reorganization Event transaction.   Exh. A-2


--------------------------------------------------------------------------------

                                       “Claim” has the meaning set forth in
Section 6.13.                                          “Closing” has the meaning
set forth in Section 2.3.                                          “Closing
Date” has the meaning set forth in Section 2.3.                                
         “Closing Price” means, with respect to the Parent Common Stock, the
last sale price regular-way or, in case no such sale takes place on such date,
the average of the closing bid and asked prices regular-way on the principal
national securities exchange on which the securities are listed or admitted to
trading, or, if on any day the Parent Common Stock is not so listed, the average
of the highest bid and lowest asked prices on such day in the domestic over-
the-counter market as reported by the National Quotation Bureau, Incorporated,
or any similar or successor organization (and in each such case excluding any
trades that are not bona fide, arm’s length transactions).  
                                       “Closing Price Triggers” has the meaning
set forth in Section 2.8(f).                                          “Code” has
the meaning set forth in the preamble to this Agreement.  
                                       “Company” has the meaning set forth in
the preamble to this Agreement.  
                                       “Company Acquisition Proposal” means,
with respect to the Company, (x) other than with respect to the transactions
contemplated by this Agreement or transactions permitted under Section
6.1(b)(ii), (viii) or (xi) hereof, (A) any offer, proposal or inquiry relating
to, or any third party indication of interest in, any acquisition or purchase,
direct or indirect, of any class of Equity Securities of the Company or its
Subsidiaries (other than Networkcar) or (B) a merger, consolidation, share
exchange, business combination, sale of assets, reorganization,
recapitalization, liquidation, dissolution or other similar transaction that
would result in (i) the Permitted Holders owning less than 50% of the
outstanding Voting Securities of the Company, its successor company or surviving
corporation or (ii) a sale of all or a significant portion of the assets of the
Company and its Subsidiaries, taken as a whole; or (y) other than with respect
to the transactions described in this Agreement, any transaction with a special
purpose acquisition company.                                          “Company
Board of Directors” shall mean the board of directors of the Company and any
relevant committees.                                          “Company
Certificates” has the meaning set forth in Section 2.6(d).                      
                   “Company Common Stock” has the meaning set forth in Section
2.6(b).                                          “Company Disclosure Statement”
means the Company Disclosure Statement dated as of the date hereof and delivered
by the Company.                                          “Company Equityholders”
has the meaning set forth in the preamble to this Agreement.       Exh. A-3


--------------------------------------------------------------------------------

                                       “Company Equity Sale Proceeds” means the
net amount of cash consideration received by the Company (after deducting any
associated discounts, costs and fees, including those of advisors or
underwriters, and any dividends or distributions with respect to such Equity
Securities) from the issuance and sale by the Company of Equity Securities of
the Company after the execution of this Agreement and prior to the tenth
Business Day prior to the Proxy Statement Date, provided that any such Equity
Securities issued in a form other than shares of Company Common Stock must be
converted into or exchanged for shares of Company Common Stock immediately prior
to the Effective Time. Any cash received by the Company (and related issuance of
Equity Securities, including Credit Facility Warrants) pursuant to the Credit
Facility shall not be included in Company Equity Sale Proceeds.                
                         “Company Financial Statements” has the meaning set
forth in Section 4.7(a).                                          “Company
Insurance Policies” has the meaning set forth in Section 4.18(a).              
                           “Company Leased Premises” has the meaning set forth
in Section 4.11(c).                                          “Company Material
Adverse Effect” means any fact, circumstance, change or effect that,
individually or in the aggregate, has or is reasonably likely to have a material
adverse effect on (a) the ability of the Company to consummate the Transaction
or (b) the business prospects, condition (financial or otherwise), assets or
results of operations of the Company, taken as a whole; provided, however, that
no facts, circumstances, changes or effects (by themselves or when aggregated
with any other facts, circumstances, changes or effects) resulting from,
relating to or arising out of the following shall be deemed by themselves to be
or constitute a Company Material Adverse Effect: (i) the continuation or
increase of net operating losses, the use of available capital resources and
increased borrowings, in each case permitted hereunder and associated with the
OEM Business (but not excluding the underlying cause of such losses, uses or
borrowings); (ii) the effect of any change in the United States or foreign
economies, capital markets or political conditions in general to the extent that
it does not disproportionately affect the Company taken as a whole, relative to
other participants in the industries in which the Company operates; (iii) the
effect of any act of war, armed hostilities or terrorism which does not
disproportionately affect the Company, taken as a whole, relative to other
participants in the industries in which the Company operates; and (iv) the
effect of any changes in Laws applicable to the Company or GAAP.                
                         “Company Material Contracts” means all pending or
currently in force Contracts to which the Company or its Subsidiaries is party
as of the date hereof:                                          (d) which
provide for payments from the Company or its Subsidiaries of $1,000,000 or more
during any year;                                          (e) concerning a
material joint venture, joint development or other cooperation arrangement;    
                                     (f) relating to or evidencing Indebtedness
for borrowed money of the Company or its Subsidiaries in excess of $1,000,000;  
  Exh. A-4


--------------------------------------------------------------------------------

                                       (g) relating to the purchase or sale of
property, or for the furnishing or receipt of services, including customer,
supply or consulting Contracts and placement agent Contracts, which provide for
payment to or from the Company or its Subsidiaries of $1,000,000 or more during
the 12 month period ended December 31, 2007;                                    
     (h) which materially limit the ability of any of the Company or its
Subsidiaries to compete in any line of business or with any Person or in any
geographic area or which limit or restrict the ability of the Company or its
Subsidiaries with respect to the development, marketing, sale or distribution
of, or other rights with respect to, any products or services.                  
                         (i) that create, establish or define the terms and
conditions of, govern the transfer, voting, economic or other rights of holders
of, or otherwise relate to equity securities issued by the Company or its
Subsidiaries, including the Organizational Documents of the Company and its
Subsidiaries;                                          (j) under which the
Company or its Subsidiaries have made any outstanding advance, loan or extension
of credit to employees of the Company or its Subsidiaries in excess of $100,000;
                                           (k) which provide for the payment of
performance, manufacturing, management or transaction fees to the Company or its
Subsidiaries for telematics services in excess of $5,000,000;                  
                         (l) for the purchase or sale of any material business,
corporation, partnership, joint venture, association or other business
organization or any material division, material assets, material operating unit
or material product line thereof, which purchase or sale has not yet been
consummated;                                            (m) relating to material
employment, change of control, retention, severance or material consulting
arrangements;                                          (n) for the purchase,
license (as licensee) or lease (as lessee) by the Company of services,
materials, products, personal property, supplies or other tangible assets from
any supplier or vendor in excess of $2,500,000;                                
         (o) required to be set forth on Section 4.20(b) of the Company
Disclosure Statement; and                                            (p) the
entering into of which is material and not in the ordinary course of business of
the Company.                                          “Company Net Option
Shares” means the aggregate number of shares of Company Common Stock issuable
upon the exercise of all Company Options outstanding immediately prior to the
Effective Time multiplied by the Net Option Percentage.  
                                       “Company Options” has the meaning set
forth in Section 4.6(a)(ii).   Exh. A-5


--------------------------------------------------------------------------------

                                       “Company Permits” has the meaning set
forth in Section 4.16.                                          “Company
Preferred Stock” means the preferred stock of the Company, par value $0.01 per
share.                                          “Company Series A Preferred
Stock” means Series A Preferred Stock of the Company, par value $0.01 per share.
                                         “Company Stockholders” has the meaning
set forth in Section 2.6(c).                                          “Company
Stock Plan” means the Hughes Telematics, Inc. 2006 Stock Incentive Plan.        
                                 “Company Support Agreement” has the meaning set
forth in the preamble to this Agreement.  
                                       “Company Tax Returns” has the meaning set
forth in Section 4.9(a).                                          “Company
Warrants” means any outstanding warrants to purchase Company Common Stock.      
                                   “Confidentiality Agreement” has the meaning
set forth in Section 6.6.                                          “Consents”
means all consents, waivers, approvals, requirements, allowances, novations,
authorizations, declarations, filings, registrations and notifications.        
                                 “Contract” means, with respect to any Person,
all agreements, contracts, obligations, commitments and arrangements (whether
written or oral) (a) to which such Person is a party; (b) under which such
Person has any rights; (c) under which such Person has any Liability; or (d) by
which such Person, or any of the assets or properties owned or used by such
Person, is bound, including, in each case, all amendments, modifications and
supplements thereto.                                          “Controlled Group
Liability” means any and all liabilities (i) under Title IV of ERISA, (ii) under
Section 302 of ERISA, (iii) under Sections 412 and 4971 of the Code, and (iv) as
a result of a failure to comply with the continuation coverage requirements of
Section 601 et seq. of ERISA and Section 4980B of the Code, other than such
liabilities that arise solely out of, or relate solely to, the Employee Benefit
Plans listed in Section 4.17(a) of the Company Disclosure Statement.            
                             “Conversion Obligation” means, as of any relevant
time of determination, the amount that would be reflected on Parent’s
consolidated balance sheet in the line item “Common Stock Subject to Possible
Conversion” as of such time (it being understood that such line item refers to
conversions by Parent Stockholders who vote against the Transaction and elect
conversion of their shares).                                          “Converted
Option” has the meaning set forth in Section 2.6(f).     Exh. A-6


--------------------------------------------------------------------------------

                                       “Converted Option Shares” has the meaning
set forth in Section 2.6(f).                                          “Corporate
Records” has the meaning set forth in Section 4.1(b).                          
               “Credit Agreement Documentation” means the Credit Facility and
ancillary agreements and documentation entered into in connection therewith.    
                                     “Credit Facility” means the Amended and
Restated Credit Agreement, dated as of April 9, 2008, by and among the Company,
Morgan Stanley Senior Funding, Inc., as administrative agent, Morgan Stanley &
Co. Incorporated, as collateral agent, and the lenders named therein party
thereto from time to time.                                          “Credit
Facility Warrants” means all warrants issued prior to or following the date
hereof pursuant to the terms of the Credit Facility or the letter agreement, by
and among the Company, Morgan Stanley Senior Funding, Inc. and Morgan Stanley &
Co. Incorporated, dated as of April 9, 2008.                                    
     “Customers” has the meaning set forth in Section 4.23.  
                                        “Deductible” has the meaning set forth
in Section 7.2(b).                                          “Developed Software”
has the meaning set forth in Section 4.20(d)(vi).                              
           “DGCL” means the General Corporation Law of the State of Delaware.  
                                       “Disclosure Statements” means the Company
Disclosure Statement and the Parent Disclosure Statement.                      
                   “Earnout Options” has the meaning set forth in Section
2.6(f).                                          “Effective Time” has the
meaning set forth in Section 2.2.                                        
 “Employee Benefit Plan” means any employee benefit plan, program, policy,
practice, or other arrangement providing benefits to any current or former
employee, officer or director of the Company or any of its Subsidiaries or any
beneficiary or dependent thereof that is sponsored or maintained by the Company
or any of its Subsidiaries or to which the Company or any of its Subsidiaries
contributes or is obligated to contribute, whether or not written, including
without limitation any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA, any employee pension benefit plan within the meaning of
Section 3(2) of ERISA (whether or not such plan is subject to ERISA) and any
bonus, incentive, deferred compensation, vacation, stock purchase, stock option,
severance, employment, change of control or fringe benefit plan, program,
policy, contract, letter or agreement.                                        
 “Employees” has the meaning set forth in Section 6.1(c)(iii).                  
                       “Environmental Law” has the meaning set forth in Section
4.14.       Exh. A-7


--------------------------------------------------------------------------------

                                       “Equity Proceeds Shares” means the number
of shares of Parent Common Stock equal to (i) the Company Equity Sale Proceeds
divided by (ii) $10.00.                                          “Equity
Securities” means any capital stock, limited liability company interest or other
equity or voting interest or any security, warrant, or evidence of indebtedness
convertible into or exchangeable for any capital stock, or limited liability
company interest or other equity interest, or any right, warrant or option to
acquire any of the foregoing.                                          “ERISA”
means the Employee Retirement Income Security Act of 1974, as amended, and the
regulations promulgated thereunder.                                        
 “ERISA Affiliate” means, with respect to any entity, trade or business, any
other entity, trade or business that is, or was at the relevant time, a member
of a group described in Section 414(b), (c), (m) or (o) of the Code or Section
4001(b)(1) of ERISA that includes or included the first entity, trade or
business, or that is, or was at the relevant time, a member of the same
“controlled group” as the first entity, trade or business pursuant to Section
4001(a)(14) of ERISA.                                          “Escrow Agent”
has the meaning set forth in Section 2.8(a).                                    
     “Escrow Agreement” has the meaning set forth in Section 2.8(a).            
                             “Escrow Representative” shall mean, initially,
Communications Investors LLC and each successor thereto appointed by its
respective predecessor.                                          “Escrowed
Earnout Shares” has the meaning set forth in Section 2.6(c).                    
                     “Escrowed Indemnity Shares” has the meaning set forth in
Section 2.10.                                          “Estimated Working
Capital Shortfall” shall mean Parent’s good faith estimate of the Working
Capital Shortfall, if any.                                          “Exchange
Act” means the Securities Exchange Act of 1934, as amended.                    
                     “Exchange Ratio” means the quotient of (A) the sum of (i)
74,000,000, plus (ii) the Additional Shares, if any, divided by (B) the sum of
(i) the number of shares of Company Common Stock outstanding immediately prior
to the Effective Time, (ii) to the extent not otherwise included in (B)(i)
above, the aggregate number of shares of Company Common Stock issuable upon the
exercise of all Credit Facility Warrants outstanding immediately prior to the
Effective Time, and (iii) the Company Net Option Shares.                        
                 “Excluded Taxes” means (i) any Taxes of the Company or its
Subsidiaries for any Pre-Closing Tax Period in excess of any amounts
specifically identified and reserved therefor on the face of the audited
combined balance sheet of the Company and its Subsidiaries as of December 31,
2007 (rather than any notes thereto) (other than any reserve for deferred Taxes
established to reflect timing differences between book and Tax income), as
adjusted for the passage of time through the Closing Date in accordance with the
ordinary course of business of the Company and its Subsidiaries consistent with
past practice and (ii) any Taxes of any other   Exh. A-8


--------------------------------------------------------------------------------

Person for which the Company or any of its Subsidiaries may be liable under
Treasury Regulation § 1.1502-6 (or any similar provision of state, local or
foreign Tax Law), as a transferee or successor, by contract or otherwise;
provided, however, that Excluded Taxes shall not include any Taxes resulting
from a failure of the Merger to qualify as a “reorganization” within the meaning
of Section 368(a) of the Code. For purposes of this Agreement, in the case of
any taxable year or period beginning before and ending after the Closing Date,
(x) Property Taxes of the Company and its Subsidiaries allocable to the
Pre-Closing Tax Period shall be equal to the amount of such Property Taxes for
the entire taxable year or period multiplied by a fraction, the numerator of
which is the number of days during the taxable year or period that are in the
Pre-Closing Tax Period and the denominator of which is the number of days in the
entire taxable year or period, and (y) Taxes (other than Property Taxes) of the
Company and its Subsidiaries for the Pre-Closing Tax Period shall be computed as
if such taxable year or period ended as of the close of business on the Closing
Date.                                          “First Target” has the meaning
set forth in Section 2.8(b).                                          “First
Target Indemnity Shares” has the meaning set forth in Section 2.8(b).  
                                       “First Target Shares” has the meaning set
forth in Section 2.8(b).                                          “GAAP” means
United States generally accepted accounting principles.                        
                 “Generation 1 Products and Services” means devices, systems,
installations and services, including telematics communicators and telematics
operations centers, for providing to Customers the following personal assistance
safety services: automatic crash notification with GPS location, manual
emergency call with GPS location, manual roadside assistance call with GPS
location, remote door unlock via manual non-emergency call and stolen vehicle
tracking with a valid police report.                                        
 “Governmental Entity” means, in any jurisdiction, any (i) federal, state,
local, foreign or international government; (ii) court, arbitral or other
tribunal; (iii) governmental or quasi-governmental authority of any nature
(including any political subdivision, instrumentality, branch, department,
official or entity); or (iv) agency, commission, authority or body exercising,
or entitled to exercise, any administrative, executive, judicial, legislative,
police, regulatory or taxing authority or power of any nature.  
                                       “Hazardous Materials” has the meaning set
forth in Section 4.14.                                          “HSR Act” means
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended.          
                                 “Indebtedness” means, with respect to any
Person on any date of determination (without duplication):                      
                   (q) the principal of, interest on and premium (if any) in
respect of indebtedness of such Person for borrowed money;     Exh. A-9


--------------------------------------------------------------------------------

                                       (r) the principal of, interest on and
premium (if any) in respect of obligations of such Person evidenced by bonds,
debentures, notes or other similar instruments;                                
         (s) the principal component of all obligations of such Person in
respect of letters of credit, bankers’ acceptances or other similar instruments
(including reimbursement obligations with respect thereto except to the extent
such reimbursement obligation relates to a trade payable and such obligation is
satisfied within 90 days of incurrence);                                        
 (t) capitalized lease obligations of such Person;                              
           (u) the principal component of all obligations of such Person to pay
the deferred and unpaid purchase price of property (except trade payables); and
                                         (v) the principal component of
Indebtedness of other Persons to the extent guaranteed by such Person.          
                               “Indemnity Escrow Termination Date” has the
meaning set forth in Section 2.10.                                        
 “Initial Business Combination” has the meaning set forth in Section 6.13.      
                                   “IPO” has the meaning set forth in Section
6.13.                                          “knowledge” means (a) with
respect to the Company, the actual knowledge of each of the Persons set forth on
Section 1 of the Company Disclosure Statement; and (b) with respect to Parent,
the actual knowledge of each of the Persons set forth on Section 1 of the Parent
Disclosure Statement.                                            “Law” and
“Laws” means all laws, principles of common law, statutes, constitutions,
treaties, rules, regulations, ordinances, codes, rulings, Orders, licenses and
determinations of all Governmental Entities.                                    
     “Liability” means any and all claims, debts, liabilities, obligations and
commitments of whatever nature, whether known or unknown, asserted or
unasserted, fixed, absolute or contingent, matured or unmatured, accrued or
unaccrued, liquidated or unliquidated or due or to become due, and whenever or
however arising (including those arising out of any Contract or tort, whether
based on negligence, strict liability or otherwise) and whether or not the same
would be required by GAAP to be reflected as a liability in financial statements
or disclosed in the notes thereto.                                        
 “Lien” means any charge, “adverse claim” (as defined in Section 8-102(a)(1) of
the Uniform Commercial Code) or other claim, community property interest,
condition, equitable interest, lien, encumbrance, option, proxy, pledge,
security interest, mortgage, right of first refusal, right of first offer,
retention of title agreement, defect of title or restriction of any kind or
nature, including any restriction on use, voting, transfer, receipt of income or
exercise of any other attribute of ownership.                                  
       “Losses” has the meaning set forth in Section 7.2(c).     Exh. A-10


--------------------------------------------------------------------------------

                                       “March 31, 2008 Parent Balance Sheet” has
the meaning set forth in Section 5.8(a).                                        
 “Merger” has the meaning set forth in the preamble to this Agreement.          
                               “Multiemployer Plan” means any “multiemployer
plan” within the meaning of Section 4001(a)(3) of ERISA.                        
                 “Multiple Employer Plan” has the meaning set forth in Section
4.17(g).                                          “Net Option Percentage” means
the difference, expressed as a percentage, between (a) 1 and (b) the quotient
determined by dividing (x) the weighted average exercise price of the existing
Company Options by (y) the product of (i) the Exchange Ratio and (ii) $10.00.  
                                       “Networkcar” means Networkcar, Inc., a
Subsidiary of the Company.                                          “Networkcar
Acquisition Date” has the meaning set forth in Section 4.9(n).                  
                       “Nonqualified Deferred Compensation Plan” has the meaning
set forth in Section 4.17(m).                                          “Notice
of Claim” has the meaning set forth in Section 7.3(a).                          
               “OEM Business” means the Company’s capital intensive development
of a next- generation, in-vehicle, end-to-end telematics solution that is being
marketed to automotive manufacturers in the United States, which business is
currently in the development stage and has no current revenues.  
                                       “OEM Relationships” has the meaning set
forth in Section 6.1(a)(ii).                                          “Order”
means any award, decision, stipulation, injunction, judgment, order, ruling,
subpoena, writ, decree or verdict entered, issued, made or rendered by any
Governmental Entity.                                          “Organizational
Documents” means, with respect to any Person, its certificate or articles of
incorporation, its by-laws, its memorandum and articles of association, its
limited liability company agreement or operating agreement, its certificate of
formation, its partnership or limited partnership agreement, its trust indenture
or agreement or other documentation governing the organization or formation of
such Person, but not any shareholder, registration rights, subscription or other
Contract to which such Person may become a party after its formation or
organization.                                          “Other Filings” has the
meaning set forth in Section 6.2(a).                                        
 “Parent” has the meaning set forth in the preamble to this Agreement.      
Exh. A-11


--------------------------------------------------------------------------------

                                       “Parent Acquisition Proposal” means, with
respect to Parent, other than the transactions contemplated by this Agreement,
any offer or proposal by Parent relating to (A) an acquisition or purchase by
Parent, direct or indirect, of all or substantially all of the assets of a third
party or a class of equity or Voting Securities of a third party, (B) any tender
or exchange offer by Parent for the securities of a third party, or (C) a
merger, consolidation, share exchange, business combination, sale of assets,
reorganization, recapitalization, liquidation, dissolution or other similar
transaction involving Parent.                                          “Parent
Board of Directors” shall mean the board of directors of the Parent and any
relevant committees.                                          “Parent Common
Stock” has the meaning set forth in Section 2.6(a).                            
             “Parent Contracts” means:                                        
 (w) any “material contact” as such term is defined in Item 601(b)(10) of
Regulation S-K of the SEC;                                          (x) all
Contracts to which Parent is a party or by which any of Parent’s assets may be
bound, subjected or affected, which either (a) creates or imposes a liability
greater than $100,000 or (b) may not be cancelled by Parent on 30 days’ or less
prior notice;                                          (y) all Contracts
concerning a partnership, joint venture, joint development or other cooperation
arrangement;                                          (z) all Contracts with any
Governmental Entity;                                          (aa) all Contracts
relating to or evidencing Indebtedness of Parent (or the creation, incurrence,
assumption, securing or guarantee thereof);                                    
     (bb) all material Contracts for the purchase of any business, corporation,
partnership, joint venture, association or other business organization or any
division, material assets, material operating unit or material product line
thereof;                                          (cc) all material Contracts
relating to employment, change of control, retention, severance or material
consulting or advising arrangements; and                                        
 (dd) all Contracts which are otherwise material to Parent which are not
described in any of the categories specified above.                            
             “Parent Disclosure Statement” means the Parent Disclosure Statement
dated as of the date hereof and delivered by Parent herewith.                  
                       “Parent Indemnitees” has the meaning set forth in Section
7.2(a).                                          “Parent Material Adverse
Effect” means any event, change, circumstance, effect, development or state of
facts that, individually or in the aggregate, (a) is, or is reasonably likely to
become, materially adverse to the business, prospects, condition (financial or
otherwise),   Exh. A-12


--------------------------------------------------------------------------------

assets or results of operations of Parent or (b) would prevent or materially
impair or materially delay the ability of Parent to perform its obligations
under this Agreement or to consummate the transactions contemplated hereby;
provided, however, that no facts, circumstances, changes or effects (by
themselves or when aggregated with any other facts, circumstances, changes or
effects) resulting from, relating to or arising out of the following shall be
deemed by themselves to be or constitute a Parent Material Adverse Effect: (i)
the effect of any change in the United States or foreign economies, capital
markets or political conditions in general to the extent that it does not
disproportionately affect the Parent taken as a whole, relative to other
participants in the industries in which Parent operates; (ii) the effect of any
act of war, armed hostilities or terrorism which does not disproportionately
affect the Company, taken as a whole, relative to other participants in the
industries in which Parent operates; and (iii) the effect of any changes in
applicable Laws applicable to Parent or GAAP.                                  
         “Parent Net Working Capital” means the excess of (i) the sum of the
assets of Parent and its Subsidiaries determined on a consolidated basis in
accordance with GAAP applied on a basis consistent with the methodologies,
practices, estimation techniques, assumptions and principles used in the
preparation of the financial statements included in the Parent SEC Reports
(excluding any asset related to the exercise or notice of exercise of any Parent
Warrants), minus (ii) the sum of the liabilities of Parent and its Subsidiaries
determined on a consolidated basis in accordance with GAAP applied on a basis
consistent with the methodologies, practices, estimation techniques, assumptions
and principles used in the preparation of the financial statements included in
the Parent SEC Reports; provided that (1) all expenses associated with the
transactions contemplated hereby (including all unpaid costs and expenses
triggered by consummation of the Transactions, including any deferred fees or
discounts payable to any underwriters and any fees and expenses of any
independent investment banking or valuation firm, and any transaction bonuses,
retention bonuses or similar liabilities entered into by the Parent and its
Subsidiaries prior to the Effective Time that are triggered upon consummation of
the Merger) shall be included in Parent’s liabilities, (2) any deferred
underwriting discounts and commissions earned by the underwriters of Parent’s
initial public offering, but not yet paid, shall be included in Parent’s
liabilities, (3) the amounts reflected in the line item “Investments held in
trust” on Parent’s balance sheet shall be included in Parent’s assets, (4) the
Conversion Obligation shall not be included in Parent’s liabilities and (5) the
amounts included in the line item “Deferred tax asset” shall not be included in
Parent’s current assets.                                          “Parent SEC
Reports” has the meaning set forth in Section 5.18(a).                          
               “Parent Stockholders” means holders of Parent Common Stock.      
                                   “Parent Stockholder Approval” means the
approval of the Transaction and all other Voting Matters, by the Parent
Stockholders holding the number of shares of Parent Common Stock required under
the DGCL and Parent’s Organizational Documents to authorize and approve such
Voting Matters; provided that, even if such vote were obtained, the Parent
Stockholder Approval shall be deemed not to have occurred if holders of 30% or
more of the shares of Parent Common Stock that were issued in Parent’s initial
public offering vote against the Transaction and properly elect conversion of
their shares.                                          “Parent Stockholders’
Meeting” has the meaning set forth in Section 6.2(b).   Exh. A-13


--------------------------------------------------------------------------------

                                       “Parent Tax Returns” has the meaning set
forth in Section 5.10(a).                                          “Parent
Warrants” means any outstanding warrants to purchase Parent Common Stock.      
                                   “Permits” means all Consents, licenses,
permits, certificates, variances, exemptions, franchises and other approvals
issued, granted, given, required or otherwise made available by any Governmental
Entity.                                          “Permitted Holders” means
Apollo.                                          “Permitted Liens” means, with
respect to any Person, Liens (a) for Taxes, assessments and other governmental
charges, if such Taxes, assessments or charges shall not be due and payable or
which the Person is contesting in good faith and for which adequate reserves
have been established; (b) for inchoate workmen’s, repairmen’s or other similar
Liens arising or incurred in the ordinary course of business in respect of
obligations which are not overdue; (c) for minor title defects, recorded
easements, and zoning, entitlement or other land use or environmental
regulation, which minor title defects, recorded easements and regulations do
not, individually or in the aggregate, impair the continued use, occupancy,
value or marketability of title of the property to which they relate or the
Business, assuming that the property is used on substantially the same basis as
such property is currently being used by the Company or its Subsidiaries; (d)
which are disclosed or reserved against in the Company Financial Statements; (e)
which were incurred in the ordinary course of business since December 31, 2007;
or (f) arising under or permitted by the Credit Agreement Documentation.        
                                 “Person” means any individual, sole
proprietorship, firm, corporation (including any non-profit corporation and
public benefit corporation), general or limited partnership, limited liability
partnership, joint venture, limited liability company, estate, trust,
association, organization, labor union, institution, entity or Governmental
Entity, including any successor (by merger or otherwise) of such entity.        
                                 “Pre-Closing Tax Period” means any taxable year
or period that ends on or before the Closing Date and, with respect to any
taxable year or period beginning on or before and ending after the Closing Date,
the portion of such taxable year or period ending on and including the Closing
Date.                                          “Proceeds Shares Certificate” has
the meaning set forth in Section 6.17.                                        
 “Property Taxes” means real, personal and intangible ad valorem property taxes.
                                         “Prospectus” has the meaning set forth
in Section 4.24.                                          “Proxy Confirmation”
has the meaning set forth in Section 6.2(e).                                    
     “Proxy Statement” means the proxy statement Parent sends to the Parent
Stockholders for purposes of soliciting proxies for the Parent Stockholders’
Meeting, as provided in Section 6.2(e).   Exh. A-14


--------------------------------------------------------------------------------

                                       “Proxy Statement Date” means the first
date on which Parent expects to distribute the Proxy Statement to the Parent
Stockholders.                                        “Qualified Plans” has the
meaning set forth in Section 4.17(c).                                      
 “Release” has the meaning set forth in Section 101(22) of the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended.
                                       “Reorganization Actions” has the meaning
set forth in Section 2.7.
                                       “Representatives” means, with respect to
any Person, such Person’s Affiliates, directors, officers, employees, agents,
consultants, advisors and other representatives, including legal counsel,
accountants and financial advisors.                                      
 “Sarbanes-Oxley Act” means the Sarbanes-Oxley Act of 2002 and the rules and
regulations of the SEC thereunder.                                        “SEC”
means the Securities and Exchange Commission.                                  
     “Second Target “ has the meaning set forth in Section 2.8(c).              
                         “Second Target Indemnity Shares” has the meaning set
forth in Section 2.8(c).                                        “Second Target
Shares” has the meaning set forth in Section 2.8(c).                            
           “Section 262“ has the meaning set forth in Section 2.6(c).          
                             “Securities Act” means the Securities Act of 1933,
as amended.                                        “September Financial
Materials” has the meaning set forth in Section 6.2(f).                        
               “Shareholders’ Agreement” means the final and definitive Parent
Shareholders’ Agreement, which shall be consistent with the terms set forth the
in the Shareholders’ Agreement Term Sheet attached hereto as Exhibit F.        
                               “Subsidiary” means, with respect to any party,
any corporation, partnership, association, trust or other form of legal entity
of which more than 50% of the outstanding equity securities are on the date
hereof directly or indirectly owned by such party; provided that no Person will
be considered to be a Subsidiary of such Person’s general partner by virtue of
such general partnership interest.                                      
 “Supplemental Disclosure Item” has the meaning set forth in Section 6.11.      
                                 “Supplemental Disclosure Statement” has the
meaning set forth in Section 6.11.                                      
 “Suppliers” means manufacturers, vendors or suppliers.                        
               “Survival Period” has the meaning set forth in Section 7.1. Exh.
A-15


--------------------------------------------------------------------------------

                                       “Surviving Corporation” has the meaning
set forth in the preamble to this Agreement.                                    
     “Target” means the First Target, the Second Target and/or the Third Target,
as applicable.                                          “Target Shares” means
the First Target Shares, the Second Target Shares or the Third Target Shares.  
                                       “Taxes” or “Tax” means all federal,
national, state, province, local and foreign taxes, charges, duties, fees,
levies or other assessments, including without limitation income, excise,
property, sales, use, gross receipts, recording, insurance, value addeds,
profits, license, withholding, payroll, employment, capital stock, customs
duties, net worth, windfall profits, capital gains, transfer, registration,
estimated, stamp, social security, environmental, occupation, franchise or other
taxes of any kind whatsoever, imposed by any Governmental Entity, and all
interest, additions to tax, penalties and other similar amounts imposed thereon.
                                         “Tax Return” means, with respect to any
Person, all federal, national, state, province, local and foreign Tax returns,
reports, declarations, statements and other documentation, including any
schedule or attachment thereto, required to be filed by or on behalf of such
Person (or any predecessor) or any consolidated, combined, affiliated or unitary
group of which such Person is or has been a member (but only with respect to
taxable periods during which such Person is a member thereof), including
information returns required to be provided to any payee or other Person.      
                                   “Termination Date” means the earlier of (i)
April 15, 2009 or (ii) the date which is 70 days following the Proxy Statement
Date.                                          “Third Party Claim” has the
meaning set forth in Section 7.3.                                        
 “Third Target” has the meaning set forth in Section 2.8(d).                    
                     “Third Target Indemnity Shares” has the meaning set forth
in Section 2.8(d).                                          “Third Target
Shares” has the meaning set forth in Section 2.8(d).                            
             “Threshold Working Capital” means $138,000,000.                    
                     “Tranche” has the meaning set forth in Section 2.6(c).    
                                     “Transaction” means the transactions
contemplated by the Transaction Documents.                                      
   “Transaction Documents” means this Agreement, including all Schedules and
Exhibits hereto, as modified by the Company Disclosure Statement and the Parent
Disclosure Statement and the Company Support Agreement; provided, that upon
execution and delivery of any Additional Agreement by all parties thereto based
on a term sheet or form of agreement     Exh. A-16


--------------------------------------------------------------------------------

attached to this Agreement, such Additional Agreement shall supersede such term
sheet or form of agreement and shall become a Transaction Document.
                                       “Transaction Options” has the meaning set
forth in Section 2.6(f).                                        “Transaction
Shares” has the meaning set forth in Section 2.6(c).
                                       “Trust Account” has the meaning set forth
in Section 6.13.                                        “Trust Agreement” has
the meaning set forth in Section 4.24.
                                       “Unaffiliated Directors” has the meaning
set forth in Section 7.6.                                        “Voting
Matters” has the meaning set forth in Section 6.2(a).
                                       “Voting Securities” shall mean, with
respect to any Person, the common stock and any other securities issued by such
Person that are outstanding and entitled to vote generally in the election of
directors of such Person.                                        “Withdrawal
Liability” means liability to a Multiemployer Plan as a result of a complete or
partial withdrawal from such Multiemployer Plan, as those terms are defined in
Part I of Subtitle E of Title IV of ERISA.
                                       “Working Capital Certificate” has the
meaning set forth in Section 6.17.
                                       “Working Capital Shortfall” means, as of
immediately prior to the Effective Time, the positive difference, if any,
between (A) Threshold Working Capital and (B) Parent Net Working Capital.
                                       “Working Capital Shortfall Shares” means
the number of shares of Parent Common Stock equal to (i) the Working Capital
Shortfall divided by (ii) $10.00.         Exh. A-17


--------------------------------------------------------------------------------